Exhibit 10.1

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of June 29, 2006,

by and among

GLOBAL IMAGING SYSTEMS, INC.,

as Borrower,

the Lenders referred to herein

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

and

SUNTRUST BANK

and

BANK OF AMERICA, N.A.,

as Syndication Agents,

and

LASALLE BANK NATIONAL ASSOCIATION

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agents

WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger and Sole Book Manager

SUNTRUST CAPITAL MARKETS, INC., as Co-Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1   SECTION 1.1 Definitions    1   SECTION 1.2 General
   18   SECTION 1.3 Other Definitions and Provisions    18 ARTICLE II REVOLVING
CREDIT FACILITY    19   SECTION 2.1 Revolving Credit Loans    19   SECTION 2.2
Swingline Loans    19   SECTION 2.3 Procedure for Advances of Revolving Credit
Loans and Swingline Loans    20   SECTION 2.4 Repayment of Loans    21   SECTION
2.5 Notes    23   SECTION 2.6 Permanent Reduction of the Revolving Credit
Commitment    23   SECTION 2.7 Termination of Revolving Credit Facility    24  
SECTION 2.8 Optional Increase of Revolving Credit Commitment.    24 ARTICLE III
LETTER OF CREDIT FACILITIES    26   SECTION 3.1 L/C Commitment    26   SECTION
3.2 Procedure for Issuance of Letters of Credit    26   SECTION 3.3 Commissions
and Other Charges    27   SECTION 3.4 L/C Participations    27   SECTION 3.5
Reimbursement Obligation of the Borrower    28   SECTION 3.6 Obligations
Absolute    29   SECTION 3.7 Effect of Application    29 ARTICLE IV TERM LOAN
FACILITY    29   SECTION 4.1 Initial Term Loans    29   SECTION 4.2 Procedure
for Advance of Initial Term Loans    30   SECTION 4.3 Repayment of Term Loans   
30   SECTION 4.4 Prepayments of Term Loans    30   SECTION 4.5 Term Notes    32
  SECTION 4.6 Optional Increase In Term Loan Commitment    32 ARTICLE V GENERAL
LOAN PROVISIONS    34   SECTION 5.1 Interest    34   SECTION 5.2 Notice and
Manner of Conversion or Continuation of Loans    37   SECTION 5.3 Fees    37  
SECTION 5.4 Manner of Payment    38   SECTION 5.5 Crediting of Payments and
Proceeds    38   SECTION 5.6 Adjustments    39



--------------------------------------------------------------------------------

  SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent    39   SECTION 5.8 Changed Circumstances
   40   SECTION 5.9 Indemnity    42   SECTION 5.10 Capital Requirements    42  
SECTION 5.11 Taxes    43   SECTION 5.12 Use of Proceeds    44   SECTION 5.13
Security    45   SECTION 5.14 Evidence of Indebtedness    45 ARTICLE VI CLOSING;
CONDITIONS OF CLOSING AND BORROWING    45   SECTION 6.1 Closing    45   SECTION
6.2 Conditions to Closing and Initial Extensions of Credit    46   SECTION 6.3
Conditions to All Loans and Letters of Credit    50 ARTICLE VII REPRESENTATIONS
AND WARRANTIES OF THE BORROWER    51   SECTION 7.1 Representations and
Warranties    51   SECTION 7.2 Survival of Representations and Warranties, Etc.
   58 ARTICLE VIII FINANCIAL INFORMATION AND NOTICES    58   SECTION 8.1
Financial Statements and Projections    58   SECTION 8.2 Officer’s Compliance
Certificate    59   SECTION 8.3 Accountants’ Certificate    59   SECTION 8.4
Other Information    60   SECTION 8.5 Notice of Litigation and Other Matters   
60   SECTION 8.6 Notice Under Subordinated Debt    61   SECTION 8.7 Accuracy of
Information    61 ARTICLE IX AFFIRMATIVE COVENANTS    61   SECTION 9.1
Preservation of Corporate Existence and Related Matters    61   SECTION 9.2
Maintenance of Property    61   SECTION 9.3 Insurance    61   SECTION 9.4
Accounting Methods and Financial Records    61   SECTION 9.5 Payment and
Performance of Obligations    62   SECTION 9.6 Compliance With Laws and
Approvals    62   SECTION 9.7 Environmental Laws    62   SECTION 9.8 Compliance
with ERISA    62   SECTION 9.9 Compliance With Agreements    62   SECTION 9.10
Conduct of Business    63   SECTION 9.11 Visits and Inspections    63   SECTION
9.12 Additional Subsidiaries and Collateral    63   SECTION 9.13 Additional Real
Property Collateral    64   SECTION 9.14 Interest Rate Protection    64  
SECTION 9.15 Primary Deposit Accounts    64

 

2



--------------------------------------------------------------------------------

  SECTION 9.16 Further Assurances    64   SECTION 9.17 Post Closing Covenant
With Respect to Opinions of Local Counsel to the Core Subsidiaries    64 ARTICLE
X FINANCIAL COVENANTS    64   SECTION 10.1 Leverage Ratio    65   SECTION 10.2
Interest Coverage Ratio    65 ARTICLE XI NEGATIVE COVENANTS    65   SECTION 11.1
Limitations on Debt    65   SECTION 11.2 Limitations on Guaranty Obligations   
66   SECTION 11.3 Limitations on Liens    66   SECTION 11.4 Limitations on
Loans, Advances, Investments and Acquisitions    68   SECTION 11.5 Limitations
on Mergers and Liquidation    71   SECTION 11.6 Limitations on Sale of Assets   
72   SECTION 11.7 Limitations on Dividends, Distributions and Redemptions    72
  SECTION 11.8 Limitations on Exchange and Issuance of Capital Stock    73  
SECTION 11.9 Transactions with Affiliates    73   SECTION 11.10 Certain
Accounting Changes; Organizational Documents    73   SECTION 11.11 Amendments;
Payments and Prepayments of Subordinated Debt    73   SECTION 11.12 Restrictive
Agreements    73   SECTION 11.13 Impairment of Security Interests    74 ARTICLE
XII DEFAULT AND REMEDIES    74   SECTION 12.1 Events of Default    74   SECTION
12.2 Remedies    77   SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver;
etc.    77   SECTION 12.4 Administrative Agent May File Proofs of Claim    78
ARTICLE XIII THE ADMINISTRATIVE AGENT    78   SECTION 13.1 Appointment    78  
SECTION 13.2 Delegation of Duties    79   SECTION 13.3 Exculpatory Provisions   
79   SECTION 13.4 Reliance by the Administrative Agent    79   SECTION 13.5
Notice of Default    80   SECTION 13.6 Non-Reliance on the Administrative Agent
and Other Lenders    80   SECTION 13.7 Indemnification    80   SECTION 13.8 The
Administrative Agent in Its Individual Capacity    81   SECTION 13.9 Resignation
of the Administrative Agent; Successor Administrative Agent    81   SECTION
13.10 Collateral and Guaranty Matters    82 ARTICLE XIV MISCELLANEOUS    82  
SECTION 14.1 Notices.    82

 

3



--------------------------------------------------------------------------------

  SECTION 14.2 Expenses; Indemnity    83   SECTION 14.3 Set-off    84   SECTION
14.4 Governing Law    85   SECTION 14.5 Jurisdiction and Venue    85   SECTION
14.6 Waiver of Jury Trial    86   SECTION 14.7 Reversal of Payments    86  
SECTION 14.8 Injunctive Relief; Punitive Damages.    86   SECTION 14.9
Accounting Matters    86   SECTION 14.10 Successors and Assigns; Participations
   87   SECTION 14.11 Amendments, Waivers and Consents    91   SECTION 14.12
Performance of Duties    92   SECTION 14.13 All Powers Coupled with Interest   
92   SECTION 14.14 Survival of Indemnities    92   SECTION 14.15 Titles and
Captions    92   SECTION 14.16 Severability of Provisions    92   SECTION 14.17
Counterparts; Facsimile Signatures    93   SECTION 14.18 Term of Agreement    93
  SECTION 14.19 Advice of Counsel    93   SECTION 14.20 No Strict Construction
   93   SECTION 14.21 Inconsistencies with Other Documents; Independent Effect
of Covenants    93   SECTION 14.22 USA Patriot Act    94   SECTION 14.23
Amendment and Restatement; No Novation    94

 

4



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

 

EXHIBITS       Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2   
-    Form of Swingline Note Exhibit A-3    -    Form of Term Note Exhibit B-1   
-    Form of Notice of Revolving Credit/Swingline Borrowing Exhibit B-2    -   
Form of Notice of Term Loan Borrowing Exhibit C    -    Form of Notice of
Account Designation Exhibit D    -    Form of Notice of Prepayment Exhibit E   
-    Form of Notice of Conversion/Continuation Exhibit F    -    Form of
Officer’s Compliance Certificate Exhibit G    -    Form of Assignment and
Acceptance Exhibit H    -    Form of Guaranty Agreement SCHEDULES       Schedule
1.1    -    Core Subsidiaries Schedule 1.2    -    Existing Letters of Credit
Schedule 7.1(a)    -    Jurisdictions of Organization and Qualification Schedule
7.1(b)    -    Subsidiaries and Capitalization Schedule 7.1(i)    -    ERISA
Plans Schedule 7.1(l)    -    Material Contracts Schedule 7.1(m)    -    Labor
and Collective Bargaining Agreements Schedule 7.1(r)    -    Description of Real
Property Schedule 7.1(t)    -    Debt and Guaranty Obligations Schedule 7.1(u)
   -    Litigation Schedule 11.1    -    Existing Debt Not Otherwise Permitted
Schedule 11.3(g)    -    Existing General Liens Schedule 11.3(i)    -   
Existing Vendor-Provided Financing and Trade Financing Liens Schedule 11.4    -
   Existing Loans, Advances and Investments

 

5



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 29th day of June,
2006, by and among GLOBAL IMAGING SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the lenders who are party to this Agreement pursuant to the
execution of the authorization (the “Lender Authorization”) attached hereto as
Annex A or who may become a party to this Agreement pursuant to Section 4.6 or
Section 14.10 hereof, as Lenders (the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Administrative Agent”), SUNTRUST BANK and BANK OF AMERICA, N.A.,
as Syndication Agents and LASALLE BANK NATIONAL ASSOCIATION and GENERAL ELECTRIC
CAPITAL CORPORATION, as Documentation Agents.

STATEMENT OF PURPOSE

Pursuant to the Credit Agreement dated as of July 31, 1998 (as amended and
restated by the Amended and Restated Credit Agreement dated as of June 23, 1999,
as further amended by the Second Amended and Restated Credit Agreement dated as
of June 25, 2003, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”), by and
among the borrowers party thereto (the “Existing Borrowers”), the lenders party
thereto (the “Existing Lenders”), the Administrative Agent, and the other agents
party thereto, the Existing Lenders have extended certain credit facilities to
the Existing Borrowers pursuant to the terms thereof.

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Term Loans” shall have the meaning assigned thereto in Section 4.6.

“Additional Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Term Loan Maturity Date, but no earlier than thirty
(30) days after any Increase Notification Date (unless otherwise agreed to by
the Administrative Agent), on which each of the Increase Term Loan Lenders make
any Additional Term Loans to the Borrower pursuant to Section 4.6.

“Adjustment Date” shall have the meaning assigned thereto in Section 5.1(c).



--------------------------------------------------------------------------------

“Administrative Agent” means Wachovia in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 13.9.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof. On the Closing Date, the Aggregate Commitment
shall be Three Hundred Fifty Million Dollars ($350,000,000).

“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the applicable margin with respect to the Loans as set
forth in Section 5.1(c).

“Application” means an application in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
such Approved Fund must be administered by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arbitration Rules” shall have the meaning assigned thereto in Section 14.6.

“Asset Sale Proceeds” shall have the meaning assigned thereto in
Section 4.4(b)(i).

“Assignment and Acceptance” shall have the meaning assigned thereto in
Section 14.10.

“Base Rate” means, at any time, the higher of (a) the Prime Rate or (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

 

2



--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Benefited Lender” shall have the meaning assigned thereto in Section 5.6.

“Borrower” shall have the meaning assigned thereto in the preamble to this
Agreement.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day, other than a Saturday, Sunday or legal holiday on which
banks in Charlotte, North Carolina and New York, New York, are open for the
conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower or any of its Subsidiaries during such period less the amount of
(a) retirements of Capital Assets and (b) sales of Capital Assets during such
period, as determined in accordance with GAAP.

“Capital Lease” means, with respect to the Borrower and its Subsidiaries, any
lease of any property that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Cash Equivalents” shall have the meaning given thereto in Section 11.4(b).

“Change in Control” shall have the meaning assigned thereto in Section 12.1(i).

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Article VI shall be satisfied or waived in all
respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended, supplemented or otherwise modified.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Commitment” means, as to any Lender, the sum of such Lender’s Revolving Credit
Commitment, and Term Loan Commitment as set forth opposite such Lender’s name on
the Register, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.

“Commitment Fee Rate” shall have the meaning assigned thereto in Section 5.3(a)

 

3



--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Core Subsidiary” means any Subsidiary of the Borrower (A) in existence on the
Closing Date and identified on Schedule 1.1 or (B) created or acquired after the
Closing Date which is a Wholly Owned operating Subsidiary of the Borrower.

“Credit Facility” means the collective reference to the Revolving Credit
Facility, the Term Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt” means, with respect to the Borrower and its Subsidiaries at any date and
without duplication, the sum of the following calculated on a Consolidated basis
in accordance with GAAP: (a) all liabilities, obligations and indebtedness for
borrowed money including but not limited to obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person, (b) all
obligations with respect to accrued and unpaid cash earnout payments reflected
on the Consolidated balance sheet of the Borrower and its Subsidiaries and
created in connection with any Permitted Acquisition and all other obligations
to pay the deferred purchase price of property or services of any such Person
(including, without limitation, all payment obligations under non-competition
agreements), except obligations with respect to (i) Vendor-Provided Financing
and (ii) Trade Financing and all other trade payables arising in the ordinary
course of business which are not more than ninety (90) days past due, (c) all
obligations of any such Person as lessee under Capital Leases, (d) all Debt of
any other Person secured by a Lien on any asset of any such Person, (e) all
Guaranty Obligations of any such Person and (f) all obligations, contingent or
otherwise, of any such Person relative to the face amount of letters of credit,
whether or not drawn, including, without limitation, any Reimbursement
Obligation, and banker’s acceptances issued for the account of any such Person.
Notwithstanding the foregoing, all payment obligations under any forward
contract executed by the Borrower in connection with any Hedging Agreement shall
be excluded from Debt.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Documentation Agents” means LaSalle Bank National Association and General
Electric Capital Corporation in their capacities as Documentation Agents
hereunder.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

4



--------------------------------------------------------------------------------

“EBITDA” means, with respect to the Borrower and its Subsidiaries for any
period, the following calculated without duplication for such period on a
Consolidated basis in accordance with GAAP: (a) Net Income plus (b) the sum of
the following, in each case to the extent deducted in the determination of Net
Income, (i) income and franchise tax provisions by the Borrower and its
Subsidiaries, (ii) Interest Expense and (iii) amortization, depreciation and
other unusual non-recurring non-cash charges (including (A) amortization of
covenants not to compete and other intangible assets and (B) annual non-cash
write-offs required to be made by any such Person under FASB 142).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Swingline Lender and the Issuing Lender, and
(iii) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Credit Party
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
related in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended, supplemented or otherwise modified.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

 

5



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Proceeds” shall have the meaning assigned thereto in Section 2.4(d).

“Existing Borrowers” shall have the meaning assigned thereto in the preamble to
this Agreement.

“Existing Credit Agreement” shall have the meaning assigned thereto in the
preamble to this Agreement.

“Existing Lenders” shall have the meaning assigned thereto in the preamble to
this Agreement.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.2.

“Existing Loans” shall have the meaning assigned thereto in Section 6.2(g).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the amount equal to such Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans then outstanding, (ii) the amount equal
to such Lender’s Revolving Credit Commitment Percentage of the L/C Obligations
then outstanding, (iii) the amount equal to such Lender’s Revolving Credit
Commitment Percentage of the Swingline Loans then outstanding, and (iv) the
amount equal to such Lender’s Term Loan Percentage of the Term Loans then
outstanding or (b) the making of any Loan or issuance of or participation in any
Letter of Credit by any Lender, as the context requires.

“FASB-142” shall mean Financial Accounting Standards Board Statement No. 142, as
in effect on the date of this Agreement, specifying, among other things,
applicable accounting principles with respect to goodwill adjustments

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of the Administrative Agent, to be the rate at which
federal funds are being offered for sale in the national federal funds market at
9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be the same as
the rate for the most immediately preceding Business Day.

 

6



--------------------------------------------------------------------------------

“Fee Letter” means the separate fee letter agreement executed by the Borrower,
Wachovia Capital Markets LLC and Wachovia dated as of May 31, 2006.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on March 31.

“Funded Debt” means, with respect to the Borrower and its Subsidiaries on any
date, all Debt of such Persons calculated on a Consolidated basis.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise), (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (c) with respect to reimbursement or similar agreements entered in the
ordinary course of business between any such Person and a third party issuer of
surety or performance bonds which are issued for such Person’s account for the
benefit of a customer of such Person (provided that the term Guaranty Obligation
shall not include endorsements for collection or deposit in the ordinary course
of business).

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Applicable Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Applicable

 

7



--------------------------------------------------------------------------------

Law, (d) the discharge or emission or release of which requires a permit or
license under any Applicable Law or other Governmental Approval, (e) which are
deemed to constitute a nuisance, a trespass or pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified.

“Hedging Obligations” shall have the meaning assigned thereto in the definition
of “Obligations”.

“Increase Effective Date” means the date, which shall be a Business Day, (a) on
or before the Revolving Credit Maturity Date with respect to Revolving Credit
Loans and (b) on or before the Term Loan Maturity Date with respect to Term
Loans, in each case no earlier than fifteen (15) days after any Increase
Notification Date, on which (i) each of the Increase Revolving Credit Lenders
increase (or, in the case of New Revolving Credit Lenders, provide) their
respective Revolving Credit Commitments to the Borrower pursuant to Section 2.8
or (ii) each of the Increase Term Loan Lenders increase (or, in the case of New
Term Loan Lenders, provide) their respective Term Loan Commitments to the
Borrower pursuant to Section 4.6.

“Increase Notification” means the written notice by the Borrower of its desire
to increase the Revolving Credit Commitment pursuant to Section 2.8 and/or the
Term Loan Commitment pursuant to Section 4.6.

“Increase Notification Date” means the date on which the Increase Notification
is received by the Administrative Agent.

“Increase Revolving Credit Lenders” has the meaning assigned thereto in
Section 2.8.

“Increase Term Loan Lenders” has the meaning assigned thereto in Section 4.6.

“Initial Term Loans” shall mean the term loans to be made to the Borrower by the
Lenders pursuant to Section 4.1 and shall not include any of the Additional Term
Loans made to the Borrower pursuant to Section 4.6.

“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the total interest expense (including, without limitation, interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements, but excluding amortization of financing fees) of such
Persons, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Interest Period” shall have the meaning assigned thereto in Section 5.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified.

“Inventory” shall have the meaning assigned thereto in the Security Agreement.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590, as
amended or modified.

“Issuer” shall have the meaning assigned thereto in the Pledge Agreement.

“Issuing Lender” means Wachovia, in its capacity as issuer of each Letter of
Credit issued hereunder, or any successor thereto.

“Joinder Agreement” means any Joinder Agreement executed by a Subsidiary of the
Borrower pursuant to Section 9.12 in favor of the Administrative Agent for the
ratable benefit of the Administrative Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent, as amended,
restated, supplemented or otherwise modified.

“L/C Commitment” means the lesser of (a) Fifteen Million Dollars ($15,000,000)
and (b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III hereof (and pursuant to which the Borrower may request Letters of
Credit).

“L/C Facility Termination Date” means the earlier to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 13.9,
and (b) the fifth (5th) Business Day prior to the Revolving Credit Maturity
Date.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders with
Revolving Credit Commitments other than, with respect to each Letter of Credit,
the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) pursuant to a Lender Authorization and each Person
that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 4.6 or Section 14.10.

“Lender Addition and Acknowledgment Agreement” shall have the meaning assigned
thereto in Section 2.8(c).

 

9



--------------------------------------------------------------------------------

“Lender Authorization” has the meaning assigned thereto in the introductory
paragraph hereto.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans.

“Letters of Credit” means (a) the Letters of Credit (as defined in Section 3.1)
and (b) the Existing Letters of Credit.

“Leverage Ratio” means the ratio calculated in accordance with Section 10.1.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in a minimum amount of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Telerate Page 3750
(or any successor) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of one percent. If, for any reason, such
rate does not appear on Telerate Page 3750, then “LIBOR” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars in a minimum amount of at least $5,000,000 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

 

LIBOR

  1.00 – Eurodollar Reserve Percentage

Each calculation by the Administrative Agent of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
collateral assignment, security interest or encumbrance of any kind in respect
of such asset. For the purposes of this Agreement, a Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the Letters of Credit, the Subsidiary Guaranty Agreement, each
Lender Addition and Acknowledgment Agreement, the Security Documents, and each
other document, instrument and agreement executed and delivered by the Borrower,
any of its Subsidiaries or their counsel in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified.

 

10



--------------------------------------------------------------------------------

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, a material adverse effect on the properties, business, prospects,
operations or condition (financial or otherwise) of such Persons, taken as a
whole, or the ability of such Persons, taken as a whole, to perform its
obligations under the Loan Documents or Material Contracts, in each case to
which it is a party.

“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $5,000,000 per annum, or (b) any other
contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets, the gross cash proceeds received by the Borrower or any
of its Subsidiaries from such sale less the sum of (i) all income taxes and
other taxes assessed by a Governmental Authority as a result of such sale and
any other reasonable fees and expenses incurred in connection therewith and
(ii) the principal amount of, premium, if any, and interest on any Debt secured
by a Lien on the asset (or a portion thereof) sold, which Debt is required to be
and is repaid in connection with such sale and (b) with respect to any payment
under an insurance policy or in connection with a condemnation proceeding, the
amount of cash proceeds received by the Borrower or any of its Subsidiaries from
an insurance company or Governmental Authority net of all reasonable expenses of
collection.

“Net Income” means, with respect to the Borrower and its Subsidiaries for any
period, the net income (or loss) thereof for such period determined on a
Consolidated basis in accordance with GAAP; provided, that there shall be
excluded from net income (or loss): (a) the income (or loss) of any Person
(other than a Wholly-Owned Subsidiary of the Borrower) in which the Borrower or
any Subsidiary has an ownership interest unless received by any such Person in a
cash distribution and (b) to the extent not included in clause (a) above, any
after-tax extraordinary gains or losses.

“New Revolving Credit Lender” shall have the meaning assigned thereto in
Section 2.8.

“New Term Loan Lender” shall have the meaning assigned thereto in Section 4.6.

 

11



--------------------------------------------------------------------------------

“Notes” means the collective reference to the Revolving Credit Notes, the Term
Notes and the Swingline Note and “Note” means any of such Notes.

“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).

“Notice of Revolving Credit/Swingline Borrowing” shall have the meaning assigned
thereto in Section 2.3(a).

“Notice of Term Loan Borrowing” shall have the meaning assigned thereto in
Section 4.2.

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing/future payment and other obligations owing by the
Borrower to any Lender or the Administrative Agent under any Hedging Agreement
with any Lender or the Administrative Agent (which such Hedging Agreement is
permitted or required hereunder) (all such obligations with respect to any such
Hedging Agreement, “Hedging Obligations”), and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to any Lender or the Administrative Agent, of every kind, nature
and description, direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, in each case for the payment of money under or in respect
of this Agreement, any Note, any Letter of Credit, any of the other Loan
Documents or any Hedging Agreement hedging interest rate exposure under this
Agreement.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” shall have the meaning assigned thereto in
Section 8.2.

“Other Taxes” shall have the meaning assigned thereto in Section 5.11(b).

“Participant” shall have the meaning assigned thereto in Section 14.10.

“Partnership/LLC” shall have the meaning assigned thereto in the Pledge
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for employees of any Credit Party or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any of their current or
former ERISA Affiliates.

 

12



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition permitted by Section 11.4(e).

“Permitted Acquisition Value” means the aggregate amount of the purchase price
(including, without limitation, any assumed debt, earn-outs and deferred
payments (to the extent a fixed and determinable obligation is incurred), or
capital stock of the acquiree, net of the applicable acquired company’s cash
(including Cash Equivalents) balance as shown on the most recent financial
statements of the acquired company delivered in connection with the applicable
Permitted Acquisition) to be paid in connection with any applicable Permitted
Acquisition as set forth in the applicable stock or asset purchase documents
executed by the Borrower or any of its Subsidiaries in order to consummate the
applicable Permitted Acquisition.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement dated
as of the date hereof, as amended, restated, supplemented or otherwise modified
from time to time, executed by the Credit Parties in favor of the Administrative
Agent for the ratable benefit of itself and the other Lenders.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pro Forma EBITDA” means, with respect to the Borrower and its Subsidiaries for
any period, EBITDA calculated on a pro forma basis to include as of the first
day of such period any Permitted Acquisition or any permitted divestiture closed
during such period. For the purposes hereof, Pro Forma EBITDA shall be adjusted
to reflect any non-recurring costs and any extraordinary expenses of any such
Permitted Acquisition and any such permitted divestiture closed during such
period in a manner satisfactory to the Administrative Agent. These adjustments
shall be consistent with the adjustments made in the financial information
delivered to the Administrative Agent and the Lenders as of the Closing Date or
in connection with any such Permitted Acquisition and may include, but not be
limited to, management compensation in excess of historical compensation levels
with respect to the acquired Person (including, without limitation,
prerequisites in excess of historical levels) to be paid by the Borrower or any
of its Subsidiaries following any Permitted Acquisition, fees for professional
services in excess of historical levels after any such Permitted Acquisition,
expenses incurred in connection with any such Permitted Acquisition and such
other similar additional expenses incurred after any such Permitted Acquisition.

“Purchasing Lender” shall have the meaning assigned thereto in Section 14.10.

 

13



--------------------------------------------------------------------------------

“Real Property Security Documents” means any mortgage, deed of trust, leasehold
mortgage, leasehold deed of trust, landlord agreement and other agreement or
writing pursuant to which the Borrower or any of its Subsidiaries grants a
security interest in any real property interest securing the Obligations.

“Register” shall have the meaning assigned thereto in Section 14.10(d).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Required Lenders” means, at any date, any combination of Lenders holding at
least fifty-one percent (51%) of the sum of (a) the Revolving Credit Commitments
then in effect (or, if such Revolving Credit Commitments have been terminated
pursuant to Section 12.2, the Revolving Credit Loans then outstanding) and
(b) the aggregate principal amount of the Term Loans then outstanding; provided
that, the aggregate amount of each Lender’s risk participation and funded
participation in Swingline Loans and L/C Obligations is deemed “held” by such
Lender for purposes of the parenthetical in clause (a) of this definition;
provided further that, subject to Section 14.11, at any date, the Commitment of
and the portion of the Extensions of Credit, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for the purposes of making a
determination of Required Lenders at such date

“Responsible Officer” means any of the following: the chief executive officer or
chief financial officer of the Borrower or any other officer of the Borrower
reasonably acceptable to the Administrative Agent.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the Borrower hereunder, to issue or
participate in Letters of Credit issued for the account of the Borrower
hereunder and to participate in Swingline Loans made to the Borrower hereunder
in an aggregate principal or face amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name on the Register, as such amount
may be reduced or modified at any time or from time to time pursuant to the
terms hereof, and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Revolving Credit Loans to the Borrower hereunder, to issue or
participate in Letters of Credit issued for the account of the Borrower
hereunder and to participate in Swingline Loans made to the Borrower hereunder,
as such amount may be reduced at any time or from time to time pursuant to the
terms hereof. The Revolving Credit Commitment of all Lenders on the Closing Date
shall be Two Hundred Million Dollars ($200,000,000).

“Revolving Credit Commitment Percentage” means, as to the respective Revolving
Credit Commitment of any Lender at any time, the ratio of (a) the amount of the
Revolving Credit Commitment of such Lender to (b) all of the Revolving Credit
Commitments of all Lenders.

“Revolving Credit Facility” means the revolving credit and swingline facility
established pursuant to Article II hereof.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

14



--------------------------------------------------------------------------------

“Revolving Credit Maturity Date” means the earliest of the dates referred to in
Section 2.7.

“Revolving Credit Notes” means the collective reference to the Revolving Credit
Notes made by the Borrower payable to the order of each Lender, substantially in
the form of Exhibit A-1 hereto, evidencing the Revolving Credit Facility, and
any amendments, modifications and supplements thereto, any substitutes therefor,
and any replacements, restatements, renewals or extensions thereof, in whole or
in part; “Revolving Credit Note” means any of such Revolving Credit Notes.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.

“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident in
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the date hereof, as amended, restated, supplemented or otherwise
modified from time to time, executed by the Credit Parties in favor of the
Administrative Agent for the ratable benefit of itself and the other Lenders.

“Security Documents” means the collective reference to the Security Agreement,
the Pledge Agreement, the Real Property Security Documents, any intellectual
property security agreements and each other agreement or writing pursuant to
which any Credit Party or any of its Subsidiaries purports to pledge or grant a
security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations.

“Senior Funded Debt” means, with respect to the Borrower and its Subsidiaries on
any date, Funded Debt of such Persons minus Funded Debt of such Persons which
constitutes Subordinated Debt.

“Solvent” means, as to any Credit Party on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) owns property having a value, both at fair
valuation and at present fair saleable value on a going concern basis, greater
than the amount required to pay its probable liabilities (including
contingencies), and (c) does not believe that it will incur debts or liabilities
beyond its ability to pay such debts or liabilities as they mature.

 

15



--------------------------------------------------------------------------------

“Subordinated Debt” means the collective reference to any Debt of the Borrower
or any of its Subsidiaries subordinated in right and time of payment to the
Obligations and otherwise containing terms and conditions satisfactory to the
Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability Borrower or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time, directly or indirectly, owned by or the management is otherwise controlled
by such Person (irrespective of whether, at the time, capital stock or other
ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Subsidiary of the Borrower
in existence on the Closing Date or which becomes a party to the Subsidiary
Guaranty Agreement pursuant to Section 9.12.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date executed by the Subsidiary Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit H, as amended, restated, supplemented or otherwise modified from
time to time.

“SweepPlus Program” means the cash management facility entered into between the
Borrower and Wachovia pursuant to documentation satisfactory thereto.

“Swingline Commitment” means Twenty Million Dollars ($20,000,000).

“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means the Swingline Note made by the Borrower payable to the
order of the Swingline Lender, substantially in the form of Exhibit A-2 hereto,
evidencing the Swingline Loans, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.

“Swingline Maturity Date” means the earlier to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 13.9 and (b) the
Revolving Credit Maturity Date.

“Syndication Agents” means SunTrust Bank and Bank of America, N.A. in their
capacities as Syndication Agents hereunder.

“Taxes” shall have the meaning assigned thereto in Section 5.11(a).

 

16



--------------------------------------------------------------------------------

“Term Loans” means the Initial Term Loans made to the Borrower by the Lenders
pursuant to Section 4.1 and all Additional Term Loans made to the Borrower
pursuant to Section 4.6.

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make the Term Loans to the account of the Borrower hereunder in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or modified at any time or from
time to time pursuant to the terms hereof, and (b) as to all Lenders, the
aggregate commitment to make Term Loans. The Term Loan Commitment of all Lenders
as of the Closing Date shall be One Hundred Fifty Million Dollars
($150,000,000).

“Term Loan Facility” shall mean the term loan facility established pursuant to
Article IV hereof.

“Term Loan Lender” means each Lender which has a Term Loan Commitment or which
has extended Term Loans to the Borrower.

“Term Loan Maturity Date” means the first to occur of (a) June 29, 2011; and
(b) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

“Term Loan Percentage” means, as to any Lender, the ratio of (a) the outstanding
principal balance of the Term Loans of such Lender to (b) the aggregate
outstanding principal balance of the Term Loans of all Lenders.

“Term Notes” means the collective reference to the Term Notes made by the
Borrower payable to the order of each Lender, substantially in the form of
Exhibit A-3 hereto, evidencing the Term Loan Facility, and any amendments,
modifications and supplements thereto, any substitutes therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part;
“Term Note” means any of such Term Notes.

“Termination Event” means: (a) a “Reportable Event” described in Section 4043 of
ERISA for which the notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (g) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

 

17



--------------------------------------------------------------------------------

“Trade Financing” means trade financing provided to the Borrower and its
Subsidiaries (other than Vendor-Provided Financing) arising in the ordinary
course of business which is (i) payable within sixty (60) days of the invoice
date thereof and (ii) not more than thirty (30) days past due.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500, as amended or modified.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified.

“United States” means the United States of America.

“Vendor-Provided Financing” means financing provided to the Borrower and its
Subsidiaries arising in the ordinary course of business in order to finance the
purchase of Inventory thereby, which financing (i) is provided either directly
by the corresponding vendor or a third party financial institution or
“aggregator” to whom the vendor has transferred title to the financed Inventory
and (ii) is payable within one hundred and twenty (120) days of the invoice date
thereof.

“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary are, directly or
indirectly, owned or controlled by the Borrower and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law to be owned by a Person other than the
Borrower).

SECTION 1.2 General. Unless otherwise specified, a reference in this Agreement
to a particular article, section, subsection, Schedule or Exhibit is a reference
to that article, section, subsection, Schedule or Exhibit of this Agreement.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Any reference herein to “Charlotte time” shall refer to
the applicable time of day in Charlotte, North Carolina.

SECTION 1.3 Other Definitions and Provisions.

(a) Use of Capitalized Terms. Unless otherwise defined therein, all capitalized
terms defined in this Agreement shall have the defined meanings when used in
this Agreement, the Notes and the other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Agreement.

 

18



--------------------------------------------------------------------------------

(b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided, that (a) the aggregate principal amount of
all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the Swingline
Commitment and L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Lender to the Borrower shall not at any time
exceed such Lender’s Revolving Credit Commitment less such Lender’s Revolving
Credit Commitment Percentage of the Swingline Commitment less such Lender’s
Revolving Credit Commitment Percentage of all outstanding L/C Obligations. Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Maturity
Date; provided that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. (Charlotte time) on the next succeeding
Business Day after such demand is made. No Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Revolving Credit Commitment Percentage of a Swingline Loan.

 

19



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained with the Swingline Lender
(up to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Revolving Credit Commitment Percentages.

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.2 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, any Default, Event of Default or non-satisfaction
of the conditions set forth in Article VI. Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 12.1(j) or
(k) shall have occurred, each Lender will, on the date the applicable Revolving
Credit Loan would have been made, purchase an undivided participating interest
in the Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B-1 (a “Notice of Revolving Credit/Swingline Borrowing”) not later than
11:00 a.m. (Charlotte time) (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be in an amount equal to the amount of the Revolving Credit
Commitment then available to the Borrower, or if less, (x) with respect to Base
Rate Loans in an aggregate

 

20



--------------------------------------------------------------------------------

principal amount of $500,000 or a whole multiple of $50,000 in excess thereof,
(y) with respect to LIBOR Rate Loans in an aggregate principal amount of
$3,000,000 or a whole multiple of $500,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or a Swingline Loan, (D) in the case of a Revolving Credit
Loan, whether such Loan is to be a LIBOR Rate Loan or a Base Rate Loan and
(E) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; provided that Swingline Loans made pursuant to the SweepPlus
Program shall be made pursuant to the terms and conditions thereof and shall be
in a minimum amount of $1,000 or any increment thereof. Notices received after
11:00 a.m. (Charlotte time) shall be deemed received on the next Business Day.
The Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit/Swingline Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. (Charlotte time) on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
may be otherwise agreed upon by the Borrower and the Administrative Agent from
time to time. Subject to Section 5.7 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section 2.3 to the extent that any Lender has
not made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).

SECTION 2.4 Repayment of Loans.

(a) Repayment on Revolving Credit Maturity Date. The Borrower shall repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date and (ii) all Swingline Loans in full in
accordance with Section 2.2(b)(ii) (and, in any case, no later than the
Swingline Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.

(b) Mandatory Repayment of Revolving Credit Loans.

(i) If at any time the outstanding principal amount of all Revolving Credit
Loans plus the sum of all outstanding Swingline Loans and L/C Obligations
exceeds the Revolving Credit Commitment, the Borrower shall repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the

 

21



--------------------------------------------------------------------------------

Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first to the principal amount of outstanding Swingline Loans
and second to the principal amount of outstanding Revolving Credit Loans and, if
necessary, to cash collateralize any outstanding Letters of Credit in accordance
with Section 12.2(b).

(ii) The Borrower shall also repay the Revolving Credit Loans to the extent
required by Section 2.6(c).

(c) Optional Repayments. The Borrower may at any time and from time to time
repay the Revolving Credit Loans and Swingline Loans, in whole or in part, upon
at least three (3) Business Days’ irrevocable notice to the Administrative Agent
with respect to LIBOR Rate Loans and one (1) Business Day irrevocable notice
with respect to Base Rate Loans and Swingline Loans, substantially in the form
attached hereto as Exhibit D (a “Notice of Prepayment”), specifying (i) the date
of repayment, (ii) the amount of repayment, (iii) whether the repayment is of
Revolving Credit Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each, and (iv) whether the
repayment is of LIBOR Rate Loans, Base Rate Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Lender. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date set forth in such notice. Partial repayments shall be in an aggregate
amount of $500,000 or a whole multiple of $50,000 in excess thereof with respect
to Base Rate Loans, $3,000,000 or a whole multiple of $500,000 in excess thereof
with respect to LIBOR Rate Loans and $100,000 or a whole multiple of $50,000 in
excess thereof with respect to Swingline Loans (provided that repayments of
Swingline Loans made pursuant to the SweepPlus Program may be in a minimum
amount of $1,000 or any increment thereof). Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

(d) Repayment of Excess Proceeds. If at any time proceeds (“Excess Proceeds”)
remain after the prepayment of Term Loans pursuant to Section 4.4(b), the amount
of such Excess Proceeds shall be used on the date of the required prepayment
under Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans (with a corresponding reduction of the Revolving Credit Commitment
as set forth in Section 2.6(b) below) and Swingline Loans.

(e) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(f) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.4
shall affect the Borrower’s obligations under any Hedging Agreement, except as
may be specifically provided for under any such Hedging Agreement.

 

22



--------------------------------------------------------------------------------

SECTION 2.5 Notes.

(a) Revolving Credit Notes. Except as otherwise provided in
Section 14.10(a)-(e), each Lender’s Revolving Credit Loans and the obligation of
the Borrower to repay such Revolving Credit Loans may, at the election of such
Lender, be evidenced by a separate Revolving Credit Note executed by the
Borrower payable to the order of such Lender. Each Revolving Credit Note shall
be dated as of the Closing Date and shall bear interest on the unpaid principal
amount thereof at the applicable interest rate per annum specified in
Section 5.1.

(b) Swingline Note. The Swingline Loans and the obligations of the Borrower to
repay such Swingline Loans may, at the election of the Swingline Lender, be
evidenced by a Swingline Note executed by the Borrower payable to the order of
the Swingline Lender. The Swingline Note shall be dated as of the Closing Date
and shall bear interest on the unpaid principal amount thereof at the applicable
interest rate per annum specified in Section 5.1.

SECTION 2.6 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $500,000 in excess thereof.
Notwithstanding the foregoing, the Revolving Credit Commitment cannot be reduced
to an amount less than the amount of the then outstanding Letters of Credit and
Swingline Loans.

(b) Mandatory Reductions. If at any time Excess Proceeds remain after the
prepayment of Term Loans pursuant to Section 4.4(b), the Revolving Credit
Commitment shall be permanently reduced on the date of the required prepayment
under Section 4.4(b) by an amount equal to the amount of such Excess Proceeds.

(c) Manner of Payment. Each permanent reduction permitted or required pursuant
to this Section 2.6 shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to furnish cash collateral in accordance with
Section 12.2(b) in an amount equal to the aggregate then undrawn and unexpired
amount of such Letter of Credit. Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of cash collateral in
accordance with Section 12.2(b) for all L/C Obligations) and termination of the
Revolving Credit Commitment and the Swingline Commitment and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

 

23



--------------------------------------------------------------------------------

SECTION 2.7 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of:

(a) June 29, 2011;

(b) the date of termination by the Borrower pursuant to Section 2.6(a); and

(c) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).

SECTION 2.8 Optional Increase of Revolving Credit Commitment.

(a) Subject to the conditions set forth below, at any time prior to the
Revolving Credit Maturity Date, the Borrower shall have the right from time to
time to increase the Revolving Credit Commitment in an additional aggregate
principal amount of up to (i) $150,000,000 less (ii) the sum of (A) the
aggregate principal amount of all prior or simultaneous increases to the Term
Loan Commitment made pursuant to Section 4.6 and (B) the aggregate principal
amount of all prior increases to the Revolving Credit Commitment made pursuant
to this Section 2.8. Pursuant to an Increase Notification, the Borrower may
request that additional Revolving Credit Loans be made on the Increase Effective
Date.

(b) Increases in the Revolving Credit Commitment shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds that
qualify as Eligible Assignees, in each case in accordance with this Section 2.8.
Participation in any increase in the Revolving Credit Commitment shall be
offered first to each of the existing Lenders (who shall promptly, but in no
event later than ten (10) days after such offer, make a determination as to
whether to participate in such increase); provided that no such Lender shall
have any obligation to provide any portion of such increase. If the amount of
the increase requested by the Borrower shall exceed the commitments which the
existing Lenders are willing to provide with respect to such increase, then the
Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Lenders for the portion of such increase not committed to by existing Lenders
(each such other bank, financial institution or investment fund, a “New
Revolving Credit Lender” and, collectively with the existing Revolving Credit
Lenders providing increased Revolving Credit Commitments, the “Increase
Revolving Credit Lenders”). The Administrative Agent is authorized to enter
into, on behalf of the Lenders, any amendment to this Agreement or any other
Loan Document as may be necessary to incorporate the terms of any increase in
the Revolving Credit Commitment herein or therein; provided that such amendment
shall not modify this Agreement or any other Loan Document in any manner
materially adverse to any Lender and shall otherwise be in accordance with
Section 14.11 hereof.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment: (i) such increase in the Revolving Credit
Commitment pursuant to this Section 2.8 (and any Extensions of Credit made
thereunder) shall constitute Obligations of the Borrower and shall be secured
with the other Loans on a pari passu basis; (ii) any New Revolving Credit Lender
providing such increase shall be entitled to the same voting rights as the
existing Lenders under the Revolving Credit Facility and any Extensions of
Credit made in

 

24



--------------------------------------------------------------------------------

connection with such increase shall receive proceeds of prepayments on the same
basis as the other Revolving Credit Loans made hereunder; (iii) to the extent
requested by the applicable Lenders, the Borrower shall execute such new or
replacement Revolving Credit Notes as are necessary to reflect the increase in
the Revolving Credit Commitment under this Section 2.8; (iv) the Administrative
Agent and the Lenders shall have received from the Borrower an Officer’s
Compliance Certificate in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating that, after giving effect to any such
increase in the Revolving Credit Commitment, the Borrower and its Subsidiaries
will be in pro forma compliance with the financial covenants set forth in
Article X; (v) no Default or Event of Default shall have occurred and be
continuing hereunder as of the applicable Increase Effective Date or after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.8 or any Extensions of Credit made in connection therewith;
(vi) the representations and warranties made by the Credit Parties and contained
in this Agreement and the other Loan Documents shall be true and correct on and
as of the Increase Effective Date with the same effect as if made on and as of
such date (other than those representations and warranties that by their terms
speak as of a particular date, which representations and warranties shall be
true and correct as of such particular date); (vii) the amount of such increase
in the Revolving Credit Commitment shall not be less than a minimum principal
amount of $25,000,000, or any whole multiple of $5,000,000 in excess thereof
(unless otherwise agreed to by the Administrative Agent), or if less, the
maximum amount permitted pursuant to clause (a) above; (viii) the Credit Parties
and each Increase Revolving Credit Lender shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, a
written agreement acknowledged by the Administrative Agent and each Subsidiary
Guarantor, in form and substance reasonably satisfactory to the Administrative
Agent (a “Lender Addition and Acknowledgement Agreement”); (ix) the
Administrative Agent shall have received any documents or information, including
any joinder agreements, in connection with such increase in the Revolving Credit
Commitment as it may request in its reasonable discretion; and (x) the
outstanding Revolving Credit Loans and Revolving Credit Commitment Percentages
of L/C Obligations will be reallocated by the Administrative Agent on the
applicable Increase Effective Date among the Lenders in accordance with their
revised Revolving Credit Commitment Percentages (and the Lenders agree to make
all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment).

(d) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Increase Effective Date, each Increase Revolving Credit Lender shall have a
Revolving Credit Commitment as set forth in the Register and all the rights and
obligations of a Lender with a Revolving Credit Commitment hereunder.

(e) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 14.10(d).

(f) Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Revolving Credit Note or Revolving Credit Notes of any existing Lender or with
respect to any New Revolving Credit Lender, a new Revolving Credit Note or
Revolving Credit Notes to the order of the applicable

 

25



--------------------------------------------------------------------------------

Lenders in amounts equal to the Revolving Credit Commitment of such Lenders as
set forth in the Register. Such Revolving Credit Note or Revolving Credit Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such Revolving Credit Commitments, shall be dated as of the applicable
Increase Effective Date and shall otherwise be in substantially the form of the
existing Revolving Credit Notes. Each surrendered Revolving Credit Note and/or
Revolving Credit Notes shall be canceled and returned to the Borrower.

(g) All Revolving Credit Loans made on account of any increase in the Revolving
Credit Commitment pursuant to this Section 2.8 shall bear interest at the rate
applicable to the Revolving Credit Loans immediately prior to giving effect to
such increase in the Revolving Credit Commitment pursuant to this Section 2.8.

ARTICLE III

LETTER OF CREDIT FACILITIES

SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4, agrees to issue standby letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day from the Closing Date through
but not including the L/C Facility Termination Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (a) the L/C Obligations would exceed the L/C Commitment
or (b) the aggregate principal amount of outstanding Revolving Credit Loans plus
the aggregate principal amount of outstanding Swingline Loans plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$50,000, (ii) be a standby letter of credit issued to support obligations of the
Borrower, contingent or otherwise, incurred in the ordinary course of business,
(iii) expire on a date satisfactory to the Issuing Lender, which date shall be
no later than the earlier of (A) the date that is twelve (12) months after the
date of issuance thereof (provided that any Letter of Credit may be
automatically renewable for additional twelve (12) month periods so long as no
such renewal shall cause such Letter of Credit to terminate on a date that is
later than the Revolving Credit Maturity Date) and (B) the fifth (5th) Business
Day prior to the Revolving Credit Maturity Date and (iv) be subject to the
Uniform Customs and/or ISP98 and, to the extent not inconsistent therewith, the
laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions, amendments or modifications of the Existing Letters of Credit,
unless the context otherwise requires.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Administrative Agent and the Issuing Lender at the
Administrative Agent’s Office an Application therefor, completed to the
satisfaction of the Administrative Agent and the Issuing Lender, and such other
certificates, documents and other papers and information as the Administrative
Agent and the Issuing Lender may request. Upon receipt of any Application, the

 

26



--------------------------------------------------------------------------------

Issuing Lender shall process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI hereof, promptly issue the Letter of Credit requested thereby (but in
no event shall the Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower. The Issuing Lender shall furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall notify each Lender of the issuance and, upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of each
L/C Participant’s participation therein, all promptly following the issuance of
such Letter of Credit.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commission. The Borrower shall pay to the Administrative
Agent, for the account of the Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in an amount equal to
the product of (i) the Applicable Margin with respect to LIBOR Rate Loans (as
set forth in Section 5.1 hereof) in effect on the corresponding payment date
(determined on a per annum basis) and (ii) the average face amount of such
Letter of Credit for the corresponding quarterly period. Such commission shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter (based on the then current Applicable Margin) and on the Revolving
Credit Maturity Date. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants such
commission in accordance with their respective Revolving Credit Commitment
Percentages.

(b) Issuance Fees. In addition to the foregoing commission, the Borrower shall
pay the Issuing Lender, for its account, an issuance fee with respect to each
Letter of Credit in an amount equal to the product of (i) one-eighth percent
(0.125%) per annum and (ii) the face amount of such Letter of Credit as of the
date of issuance of such Letter of Credit. Such fee shall be payable quarterly
in arrears on the last Business Day of each calendar quarter and on the
Revolving Credit Maturity Date.

(c) Other Costs and Expenses. In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grant to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Credit Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the

 

27



--------------------------------------------------------------------------------

amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender (notwithstanding
any Default, Event of Default, non-satisfaction of conditions set forth in
Article VI or any other circumstances whatsoever) that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower through a Revolving Credit Loan or otherwise in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Commitment Percentage of
the amount of such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.4 shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte
time) on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the Borrower of the date and amount of a draft paid under any Letter of Credit
for the amount of (i) such draft so paid and (ii) any taxes, fees, charges or
other costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices specified herein in lawful money of the United States and in
immediately available funds. Interest shall be payable on any and all amounts
remaining unpaid by the Borrower under this Article III from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate which would be payable

 

28



--------------------------------------------------------------------------------

on any outstanding Base Rate Loans which were then overdue. If the Borrower
fails to timely reimburse the Issuing Lender on the date the Borrower receives
the notice referred to in this Section 3.5, the Borrower shall be deemed to have
timely given a Notice of Revolving Credit/Swingline Borrowing hereunder to the
Administrative Agent requesting the Lenders to make a Revolving Credit Loan as a
Base Rate Loan on such date in an amount equal to the amount of such drawing and
any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment by the Issuing Lender and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Revolving Credit Loans as Base Rate Loans in
such amount, the proceeds of which shall be applied to reimburse the Issuing
Lender for the amount of the related drawing and costs and expenses.

SECTION 3.6 Obligations Absolute. The obligations of the Borrower under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Reimbursement Obligation of
the Borrower under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Initial Term Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make an Initial Term Loan to the
Borrower on the Closing Date. The Initial Term Loan shall be funded by each
Lender in a principal amount equal

 

29



--------------------------------------------------------------------------------

to such Lender’s Term Loan Percentage of the aggregate principal amount of the
Initial Term Loans made on the Closing Date, which aggregate principal amount
shall equal the total Term Loan Commitment as of the Closing Date.
Notwithstanding the foregoing, if the total Term Loan Commitment (other than
with respect to Additional Term Loans) as of the Closing Date is not drawn on
the Closing Date, the undrawn amount shall automatically be cancelled.

SECTION 4.2 Procedure for Advance of Initial Term Loans.

(a) The Borrower shall give the Administrative Agent irrevocable prior written
notice substantially in the form attached hereto as Exhibit B-2 (a “Notice of
Term Loan Borrowing”) with respect to the Initial Term Loans prior to 11:00 a.m.
(Charlotte time) on the Closing Date requesting that the Lenders make the
Initial Term Loans as a Base Rate Loan on such date (provided that the Borrower
may request, no later than three (3) Business Days prior to the Closing Date,
that the Lenders make the Initial Term Loans as LIBOR Rate Loans if the Borrower
has delivered to the Administrative Agent a letter in form and substance
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement).

(b) Upon receipt of such Notice of Term Loan Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Not later than
2:00 p.m. (Charlotte time) on the applicable borrowing date, each Lender will
make available to the Administrative Agent for the account of the Borrower, at
the office of the Administrative Agent in immediately available funds, the
amount of such Initial Term Loan to be made by such Lender on such borrowing
date. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Initial Term Loans in immediately available funds
by wire transfer to such Person or Persons as may be designated by the Borrower.

SECTION 4.3 Repayment of Term Loans.

(a) Initial Term Loans. The Borrower shall repay the outstanding principal
amount of all Initial Term Loans in full on the Term Loan Maturity Date,
together with all accrued but unpaid interest thereon.

(b) Additional Term Loans. Unless otherwise provided in the applicable Lender
Addition and Acknowledgment Agreement with respect to any applicable Additional
Term Loans, the Borrower shall repay the aggregate outstanding principal amount
of the Additional Term Loans (if any) in full, together with accrued interest
thereon, on the Term Loan Maturity Date.

(c) No Reborrowing. Amounts repaid pursuant to this Section 4.3 may not be
reborrowed and will constitute a permanent reduction of the Term Loan
Commitment.

SECTION 4.4 Prepayments of Term Loans.

(a) Optional Prepayment of Term Loans. The Borrower shall have the right at any
time and from time to time, upon delivery to the Administrative Agent of a
Notice of Prepayment at least three (3) Business Days prior to any repayment, to
prepay the Term Loans in whole or in part without premium or penalty except as
provided in Section 5.9 hereof. Each

 

30



--------------------------------------------------------------------------------

optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $3,000,000 or any whole multiple of $500,000 in
excess thereof, shall be applied to the outstanding principal balance of the
Term Loans on a pro rata basis between the Initial Term Loans and the Additional
Term Loans. Each repayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.

(b) Mandatory Prepayment of Term Loans.

(i) Asset Sale Proceeds. No later than one hundred twenty (120) days following
the date of receipt by the Borrower or any of its Subsidiaries, the Borrower
shall make mandatory principal prepayments of the Term Loans in the manner set
forth in Section 4.4(b)(iii) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds in excess of $2,500,000 in the
aggregate from the sale or other disposition or series of related sales or other
dispositions of assets by the Borrower or any of its Subsidiaries pursuant to
Section 11.6(f) (“Asset Sale Proceeds”); provided that such prepayment shall not
be required to the extent that such Asset Sale Proceeds are reinvested in
comparable replacement assets within one hundred twenty (120) days of any such
transaction. Such prepayment shall be made within one hundred twenty (120) days
after the date of consummation of any such transaction. Notwithstanding any of
the foregoing to the contrary, upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all Asset Sale Proceeds
received by the Borrower and their Subsidiaries shall be applied to make
prepayments of the Term Loans, such prepayments to be made within three
(3) Business Days after the date of receipt of Asset Sale Proceeds.

(ii) Insurance Proceeds. No later than one hundred twenty (120) days following
the date of receipt by the Borrower or any of its Subsidiaries of any Net Cash
Proceeds in excess of $2,500,000 in the aggregate under any of the insurance
policies maintained pursuant to Section 4(a)(v) of the Security Agreement
(“Insurance Proceeds”) which have not been reinvested as of such date to replace
or restore the damaged property to which such Insurance Proceeds relate, the
Borrower shall make mandatory principal prepayments of the Term Loans in the
manner set forth in Section 4.4(b)(iii) below in amounts equal to one hundred
percent (100%) of the aggregate amount of such Insurance Proceeds (as required
in accordance in accordance with Section 4(a)(v) of the Security Agreement).
Such prepayment shall be made within one hundred twenty (120) days after the
date of receipt of such Insurance Proceeds. Notwithstanding any of the foregoing
to the contrary, upon and during the continuance of an Event of Default and upon
notice from the Administrative Agent, all Insurance Proceeds received by the
Borrower and their Subsidiaries shall be applied to make prepayments of the Term
Loans, such prepayments to be made within three (3) Business Days after the date
of receipt of Insurance Proceeds.

(iii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under Sections 4.4(b)(i) or 4.4(b)(ii), the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders. Each prepayment under this Section 4.4(b) shall be applied as
follows: first, to reduce the

 

31



--------------------------------------------------------------------------------

outstanding principal balance of the Term Loans on a pro rata basis between the
Initial Term Loans and the Additional Term Loans to reduce the outstanding
principal amount thereof and second, to the extent of any excess, to repay the
outstanding principal balance of the Revolving Credit Loans pursuant to
Section 2.4(d) and to reduce permanently the Revolving Credit Commitment
pursuant to Section 2.6(b).

(iv) No Reborrowing. Amounts prepaid pursuant to this Section 4.4 may not be
reborrowed and will constitute a permanent reduction of the Term Loan
Commitment. Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.

SECTION 4.5 Term Notes. Except as otherwise provided in Section 14.10(a)-(e),
each Lender’s Term Loan and the obligation of the Borrower to repay such Term
Loan may, at the election of such Lender, be evidenced by a separate Term Note
executed by the Borrower payable to the order of such Lender. Each Term Note
shall bear interest on the unpaid principal amount thereof at the applicable
interest rate per annum specified in Section 5.1.

SECTION 4.6 Optional Increase In Term Loan Commitment.

(a) Subject to the conditions set forth below, at any time prior to the Term
Loan Maturity Date, the Borrower shall have the option to incur additional
indebtedness under this Agreement in the form of an increase of the Term Loan
Commitment in an additional aggregate principal amount of up to (i) $150,000,000
less (ii) the sum of (A) the aggregate principal amount of all prior or
simultaneous increases to the Revolving Credit Commitment made pursuant to
Section 2.8 of this Agreement and (B) the aggregate principal amount of all
prior increases to the Term Loan Commitment made pursuant to this Section 4.6.
The Borrower, by providing an Increase Notification, may request that additional
Term Loans be made on the applicable Additional Term Loan Effective Date
pursuant to such increase in the Term Loan Commitment (each such additional Term
Loan, an “Additional Term Loan,” and collectively, the “Additional Term Loans”).

(b) Each Additional Term Loan shall be obtained from existing Lenders, or from
other banks, financial institutions or investment funds that qualify as Eligible
Assignees, in each case in accordance with this Section 4.6. Participation in
any Additional Term Loans shall be offered first to each of the existing Lenders
(who shall promptly, but in no event later than ten (10) days after such offer,
make a determination as to whether to participate in such Additional Term Loan);
provided that each such Lender shall have no obligation to provide any portion
of such Additional Term Loans. If the amount of the Additional Term Loans
requested by the Borrower shall exceed the commitments which the existing
Lenders are willing to provide with respect to such Additional Term Loans, then
the Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Lenders for the portion of such increase not committed to by existing Lenders
(each such other bank, financial institution or investment fund, a “New Term
Loan Lender” and, collectively with the existing Term Loan Lenders providing
increased Term Loan Commitments, the “Increase Term Loan Lenders”). The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Agreement or any other Loan Document as may be necessary to
incorporate the terms of any Additional Term Loan herein or therein; provided
that such amendment shall not modify this Agreement or any other Loan Document
in any manner materially adverse to any Lender and shall otherwise be in
accordance with Section 14.11 hereof.

 

32



--------------------------------------------------------------------------------

(c) The following terms and conditions shall apply to each Additional Term Loan:
(i) the Additional Term Loans made under this Section 4.6 shall constitute
Obligations of the Borrower and shall be secured with the other Loans on a pari
passu basis; (ii) any New Term Loan Lender making Additional Term Loans shall be
entitled to the same voting rights as the existing Lenders under the Term Loan
Facility and the Additional Term Loans shall receive proceeds of prepayments on
the same basis as the Initial Term Loans (except to the extent otherwise
specified in Section 4.3 and Section 4.4(b)(iii)); (iii) to the extent requested
by the applicable Lenders, the Borrower shall execute such new or replacement
Term Notes as are necessary to reflect the Additional Term Loans under this
Section 4.6; (iv) the Administrative Agent and the Lenders shall have received
from the Borrower an Officer’s Compliance Certificate in form and substance
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Additional Term Loan, the Borrower and its Subsidiaries will
be in pro forma compliance with the financial covenants set forth in Article X;
(v) no Default or Event of Default shall have occurred and be continuing
hereunder as of the Additional Term Loan Effective Date or after giving effect
to the making of any such Additional Term Loans; (vi) the representations and
warranties made by the Credit Parties and contained in this Agreement and the
other Loan Documents shall be true and correct on and as of the Additional Term
Loan Effective Date with the same effect as if made on and as of such date
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date); (vii) the amount of such increase in the
Term Loan Commitment and any Additional Term Loans obtained thereunder shall not
be less than a minimum principal amount of $25,000,000, or any whole multiple of
$5,000,000 in excess thereof (unless otherwise agreed to by the Administrative
Agent), or if less, the maximum amount permitted pursuant to clause (a) above;
(viii) the Credit Parties and each Increase Lender shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, a
Lender Addition and Acknowledgment Agreement, and (ix) the Administrative Agent
shall have received any documents or information, including any joinder
agreements, in connection with such increase in the Term Loan Commitment as it
may request in its reasonable discretion.

(d) Upon the execution, delivery, acceptance and recording of the Lender
Addition and Acknowledgment Agreement, from and after the applicable Additional
Term Loan Effective Date, each Increase Lender shall have a Term Loan Commitment
as set forth in the Register and all the rights and obligations of a Lender with
such a Term Loan Commitment hereunder. The Increase Term Loan Lenders shall make
the Additional Term Loans to the Borrower on the Additional Term Loan Effective
Date in an amount equal to each such Increase Lender’s commitment as agreed upon
pursuant to subsection (b) above.

(e) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 14.10(d).

(f) Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Term Loan Note or Term Loan Notes of any existing Term Loan Lender or with
respect to any New Term Loan

 

33



--------------------------------------------------------------------------------

Lender, a new Term Loan Note or Term Loan Notes to the order of the applicable
Term Loan Lenders in amounts equal to the Term Loan Commitment of such Term Loan
Lenders as set forth in the Register. Such new Term Loan Note or Term Loan Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such Term Loan Commitments, shall be dated as of the Additional Term
Loan Effective Date and shall otherwise be in substantially the form of the
existing Term Loan Notes. Each surrendered Term Note and/or Term Notes shall be
canceled and returned to the Borrower.

(g) The Applicable Margin for the Additional Term Loans shall be determined on
the applicable Additional Term Loan Effective Date. If the Applicable Margin for
such Additional Term Loans or any Additional Term Loans in existence at such
time exceeds the Applicable Margin for the Initial Term Loans, then the
Applicable Margin for all Term Loans shall be increased to be equal to the
Applicable Margin for such Additional Term Loans as determined on the applicable
Additional Term Loan Effective Date. In addition, the Borrower shall repay such
Additional Term Loans in accordance with the terms of Section 4.3(b).

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options.

(i) Revolving Credit Loans and Term Loans. Subject to the provisions of this
Section 5.1, at the election of the Borrower, the Revolving Credit Loans and the
Term Loans shall bear interest at the Base Rate or the LIBOR Rate plus, in each
case, the Applicable Margin as set forth below. The Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Revolving Credit/Swingline Borrowing is given pursuant to
Section 2.3 or at the time a Notice of Term Loan Borrowing is given pursuant to
Section 4.2 or at the time a Notice of Conversion/Continuation is given pursuant
to Section 5.2. Each Loan or portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan” and each Loan or portion thereof bearing
interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.” Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

(ii) Swingline Loans. Subject to the provisions of this Section 5.1, at the
election of the Borrower, each Swingline Loan shall bear interest at a rate
mutually agreed to by the Swingline Lender and the Borrower at the time a Notice
of Revolving Credit/Swingline Borrowing is given pursuant to Section 2.3.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower by
giving notice at the times described in Section 5.1(a), shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each LIBOR Rate Loan; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
next preceding Interest Period expires;

 

34



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Applicable Margin.

(i) The Applicable Margin provided for in Section 5.1(a) with respect to the
Revolving Credit Loans and the Term Loans and the Commitment Fee Rate shall be
determined by reference to the Leverage Ratio as of the end of the fiscal
quarter immediately preceding the delivery of the financial statements and the
accompanying Officer’s Compliance Certificate, as of the closing date of any
Permitted Acquisition or as of the date issuance of any equity securities of the
Borrower as follows:

 

    

Leverage Ratio

  

Commitment Fee

Rate

    Applicable Margin Per Annum  

Level

        Base Rate +     LIBOR Rate +  

I

   Greater than 2.00 to 1.00    0.275 %   0.000 %   1.375 %

II

   Less than or equal to 2.00 to 1.00 and greater than 1.00 to 1.00    0.250 %  
0.000 %   1.250 %

III

   Less than or equal to 1.00 to 1.00    0.225 %   0.000 %   1.000 %

(ii) Adjustments, if any, in the Applicable Margin shall be made by the
Administrative Agent on the tenth (10th) Business Day (each an “Adjustment
Date”)

 

35



--------------------------------------------------------------------------------

after receipt by the Administrative Agent of quarterly financial statements for
the Borrower and its Subsidiaries and the accompanying Officer’s Compliance
Certificate setting forth the Leverage Ratio of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end; provided that adjustments
in the Applicable Margin also shall be made by the Administrative Agent (A) on
the closing date of any Permitted Acquisition following receipt by the
Administrative Agent of evidence of pro forma covenant compliance with each
covenant contained in Article X (as delivered pursuant to Section 11.4(e)
hereof) and (B) on the date of issuance of any equity securities by the
Borrower. Subject to Section 5.1(d), in the event the Borrower fails to deliver
such financial statements and Officer’s Compliance Certificate, evidence of
covenant compliance or notice of issuance of equity securities, as applicable,
within the time required by Sections 8.1, 8.2 and 11.4(e) hereof, the Applicable
Margin shall be the highest Applicable Margin set forth in clause (i) above
until the Adjustment Date following the delivery of such financial statements
and Officer’s Compliance Certificate, evidence of covenant compliance or notice
of issuance of equity securities, as applicable.

(d) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent or as directed by the Required Lenders, upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request LIBOR Rate Loans or Swingline Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate then applicable to Base Rate Loans, and
(iii) all outstanding Base Rate Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans, Swingline Loans or such other Obligations arising hereunder or
under any other Loan Document. Interest shall continue to accrue on the Notes
after the filing by or against any Credit Party of any petition seeking any
relief in bankruptcy or under any act or law pertaining to insolvency or debtor
relief, whether state, federal or foreign.

(e) Interest Payment and Computation. Interest on each Base Rate Loan and each
Swingline Loan shall be payable in arrears on the last Business Day of each
calendar quarter commencing September 30, 2006; and interest on each LIBOR Rate
Loan shall be payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period; provided that
interest on each Swingline Loan made while the SweepPlus Program is effective
shall be payable in arrears on the last Business Day of each calendar month. All
interest rates, fees and commissions provided hereunder shall be computed on the
basis of a 360-day year and assessed for the actual number of days elapsed;
provided, that interest on Base Rate Loans shall be computed on the basis of a
365/66-day year and assessed for the actual number of days elapsed.

(f) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder

 

36



--------------------------------------------------------------------------------

shall automatically be reduced to the maximum rate permitted by Applicable Law
and the Lenders shall at the Administrative Agent’s option (i) promptly refund
to the Borrower any interest received by the Lenders in excess of the maximum
lawful rate or (ii) shall apply such excess to the principal balance of the
Obligations on a pro rata basis. It is the intent hereof that the Borrower not
pay or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time after the Closing Date
all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $3,000,000 or any whole multiple of $500,000 in excess thereof into one
or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $500,000 or a whole multiple of $50,000 in excess thereof into
Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. (Charlotte time) three (3) Business Days before the
day on which a proposed conversion or continuation of such Loan is to be
effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.

SECTION 5.3 Fees.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum determined in accordance with Section 5.1(c)
(the “Commitment Fee Rate”) on the average daily unused portion of the Revolving
Credit Commitment; provided that the amount of outstanding Swingline Loans shall
not be considered usage of the Revolving Credit Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement commencing September 30, 2006 and ending on the Revolving Credit
Maturity Date. Such commitment fee shall be distributed by the Administrative
Agent to the Lenders pro rata in accordance with the Lenders’ respective
Revolving Credit Commitment Percentages.

(b) Arrangement Fees. The Borrower shall pay to Wachovia, for its account, on
the Closing Date the arrangement fee as set forth in the Fee Letter.

(c) Administrative Agent’s and Other Fees. The Borrower agrees to pay to the
Administrative Agent, for its account, the annual administrative fee set forth
in the Fee Letter and each other fee set forth in the Fee Letter.

.

 

37



--------------------------------------------------------------------------------

SECTION 5.4 Manner of Payment.

(a) Each payment by the Borrower on account of the principal of or interest on
the Revolving Credit Loans or of any fee, commission or other amounts (including
the Reimbursement Obligation) payable to the Lenders under this Agreement with
respect to the Revolving Credit Loans, the Swingline Loans, the Letters of
Credit, any Revolving Credit Note or the Swingline Note shall be made not later
than 1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever, (b) each payment
by the Borrower on account of the principal of or interest on the Term Loans or
of any fee, commission or other amounts payable to the Lenders under this
Agreement with respect to the Term Loans or any Term Note shall be made in like
manner, except for the account of the Lenders pro rata in accordance with their
respective Term Loan Percentages and (c) any other amounts payable to the
Lenders under this Agreement shall be made in like manner, except for the
account of the Lenders pro rata based on their respective share in the
Obligation with respect to which such payment was received. Any payment received
after such time but before 2:00 p.m. (Charlotte time) on such day shall be
deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Revolving Credit Commitment Percentage, or Term Loan Percentage, as applicable,
(except as specified below) and shall wire advice of the amount of such credit
to each Lender. Each payment to the Administrative Agent of the Issuing Lender’s
fees or L/C Participants’ commissions payable pursuant to Section 3.3(a) shall
be made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent. Each payment to the Administrative Agent with respect to
the Swingline Note (including, without limitation, the Swingline Lender’s fees
or expenses) shall be made for the account of the Swingline Lender. Any amount
payable to any Lender under Sections 5.8, 5.9, 5.10, 5.11 or 14.2 shall be paid
to the Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement or any Note shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

SECTION 5.5 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its

 

38



--------------------------------------------------------------------------------

capacity as such and the Issuing Lender in its capacity as such (ratably among
the Administrative Agent and the Issuing Lender in proportion to the respective
amounts described in this clause First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 5.6 Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or interest
thereon, or if any Lender shall at any time receive any collateral in respect to
the Obligations owing to it (whether voluntarily or involuntarily, by set-off or
otherwise), in a greater proportion than the pro rata distribution to the extent
required by Section 5.4, such Benefited Lender shall purchase for cash from the
other Lenders such portion of each such other Lender’s Extensions of Credit or
other Obligations, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned to the extent of such recovery, but without interest. Each Credit Party
agrees that each Lender so purchasing a portion of another Lender’s Extensions
of Credit or other Obligations may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Lender were the direct holder of such portion.

SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative

 

39



--------------------------------------------------------------------------------

Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with Sections
2.3(b) and 4.2 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section 5.7 shall be conclusive, absent manifest error. If such
Lender’s ratable portion of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make its ratable portion of any Loan
available shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its ratable portion of such Loan available on such borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its ratable portion of such Loan available on the borrowing date.
Notwithstanding anything set forth herein to the contrary, any Lender that fails
to make available its ratable portion of any Loan shall not (a) have any voting
or consent rights under or with respect to any Loan Documents or (b) constitute
a “Lender” (or be included in the calculation of Required Lenders hereunder) for
any voting or consent rights under or with respect to any Loan Document.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
Administrative Agent) shall determine that, by reason of circumstances affecting
the foreign exchange and interbank markets generally, deposits in eurodollars,
in the applicable amounts are not being quoted via Telerate Page 3750 or offered
to the Administrative Agent or such Lender for such Interest Period, then the
Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon, on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan or convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency

 

40



--------------------------------------------------------------------------------

charged with the interpretation or administration thereof, or compliance by any
Lender (or any of its Lending Offices) with any request or directive (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately
be converted to a Base Rate Loan for the remainder of such Interest Period.

(c) Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:

(i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Note, Letter of
Credit or Application or shall change the basis of taxation of payments to any
of the Lenders (or any of their respective Lending Offices) of the principal of
or interest on any Note, Letter of Credit or Application or any other amounts
due under this Agreement in respect thereof (except for changes in the rate of
tax on the overall net income of any of the Lenders or any of their respective
Lending Offices imposed by the jurisdiction in which such Lender is organized or
is or should be qualified to do business or such Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Note;

and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any LIBOR Rate Loan or issuing or participating in
Letters of Credit or to reduce the yield or amount of any sum received or
receivable by any of the Lenders under this Agreement or under the Notes in
respect of a LIBOR Rate Loan or Letter of Credit or Application, then such
Lender shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify the Borrower of such fact and demand compensation
therefor and, within fifteen (15) days after such notice by the Administrative
Agent, the Borrower shall pay to such Lender such

 

41



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction. The Administrative Agent will promptly notify the
Borrower of any event of which it has knowledge which will entitle such Lender
to compensation pursuant to this Section 5.8(c); provided, that the
Administrative Agent shall incur no liability whatsoever to the Lenders or the
Borrower in the event it fails to do so. The amount of such compensation shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its ratable portion of the LIBOR Rate Loans
in the London interbank or domestic certificate of deposit market, as
applicable, and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Revolving Credit/Swingline
Borrowing, Notice of Term Loan Borrowing or Notice of Conversion/ Continuation
or (c) due to any payment, prepayment or conversion of any LIBOR Rate Loan on a
date other than the last day of the Interest Period therefor. The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its ratable portion of the
LIBOR Rate Loans in the London interbank or domestic certificate of deposit
market, as applicable, and using any reasonable attribution or averaging methods
which such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 5.10 Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law), has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Lender or any corporation controlling such Lender as a consequence of, or with
reference to the Commitments and other commitments of this type, below the rate
which the Lender or such other corporation could have achieved but for such
introduction, change or compliance, then within five (5) Business Days after
written demand by any such Lender, the Borrower shall pay to such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or other corporation for such reduction. A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Lender, shall, in the absence of manifest error, be presumed to be correct and
binding for all purposes.

 

42



--------------------------------------------------------------------------------

SECTION 5.11 Taxes.

(a) Payments Free and Clear. Except as otherwise provided in Section 5.11(e),
any and all payments by the Borrower hereunder or under the Notes or the Letters
of Credit shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholding,
and all liabilities with respect thereto excluding, (i) in the case of each
Lender and the Administrative Agent, income and franchise taxes imposed by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or is or should be qualified to do business or any
political subdivision thereof and (ii) in the case of each Lender, income and
franchise taxes imposed by the jurisdiction of such Lender’s Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under any Note or in
respect of any Letter of Credit to any Lender or the Administrative Agent,
(A) except as otherwise provided in Section 5.11(e), the sum payable shall be
increased as may be necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 5.11) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the amount such party would have
received had no such deductions or withholdings been made, (B) the Borrower
shall make such deductions or withholdings, (C) the Borrower shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with Applicable Law, and (D) the Borrower shall deliver to the
Administrative Agent and such Lender evidence of such payment to the relevant
taxing authority or other Governmental Authority in the manner provided in
Section 5.11(d).

(b) Stamp and Other Taxes. In addition, the Borrower shall pay any present or
future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit or the other Loan Documents, or the perfection of
any rights or security interest in respect thereof (hereinafter referred to as
“Other Taxes”).

(c) Indemnity. Except as otherwise provided in Section 5.11(e), the Borrower
shall indemnify each Lender and the Administrative Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 5.11) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be made within thirty (30) days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.

(d) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes or Other Taxes, the Borrower shall furnish to the Administrative Agent
and the applicable Lender, at its address referred to in Section 14.1, the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment satisfactory to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(e) Delivery of Tax Forms. To the extent required by Applicable Law to reduce or
eliminate withholding or payment of taxes, each Lender and the Administrative
Agent shall deliver to the Borrower, with a copy to the Administrative Agent, on
the Closing Date or concurrently with the delivery of the relevant Assignment
and Acceptance, as applicable, (i) two United States Internal Revenue Service
Forms W-9, Forms W-8ECI or Forms W-8BEN, as applicable (or successor forms)
properly completed and certifying in each case that such Lender is entitled to a
complete exemption from withholding or deduction for or on account of any United
States federal income taxes, and (ii) an Internal Revenue Service Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, to establish an
exemption from United States backup withholding taxes. Each such Lender further
agrees to deliver to the Borrower, with a copy to the Administrative Agent, as
applicable, two Form W-9, Form W-8BEN or W-8ECI, or successor applicable forms
or manner of certification, as the case may be, on or before the date that any
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower, certifying in the case of a Form W-9, Form W-8BEN or W-8ECI (or
successor forms) that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (unless in any such case an event (including, without limitation, any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders such forms inapplicable
or the exemption to which such forms relate unavailable and such Lender notifies
the Borrower and the Administrative Agent that it is not entitled to receive
payments without deduction or withholding of United States federal income taxes)
and, in the case of a Form W-8BEN or W-8ECI, establishing an exemption from
United States backup withholding tax. Notwithstanding anything in any Loan
Document to the contrary, the Borrower shall not be required to pay additional
amounts to any Lender or the Administrative Agent under Section 5.11, (i) if
such Lender or the Administrative Agent fails to comply with the requirements of
this Section 5.11(e), other than to the extent that such failure is due to a
change in law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) that are the
result of such Lender’s or the Administrative Agent’s gross negligence or
willful misconduct, as applicable.

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 5.11 shall survive the payment in full of the Obligations and the
termination of the Commitments.

SECTION 5.12 Use of Proceeds. Except as otherwise permitted pursuant to
Section 11.7 hereof, the Borrower shall use the proceeds of the Extensions of
Credit (i) to refinance the obligations under the Existing Credit Agreement as
set forth herein, (ii) to fund payment by the Borrower of cash dividends and
repurchases by the Borrower of the Borrower’s common stock to the extent
permitted under this Agreement and (iii) for working capital and general
corporate requirements of the Borrower and their Subsidiaries, including
Permitted Acquisitions and the payment of certain fees and expenses incurred in
connection with the transactions contemplated hereby.

 

44



--------------------------------------------------------------------------------

SECTION 5.13 Security.

(a) The Obligations of each Credit Party shall be secured by the Collateral
described in the Security Documents.

(b) Each Credit Party, by its execution of this Agreement or the Subsidiary
Guaranty Agreement, hereby (i) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in each Security
Document executed prior to the Closing Date in connection with the Existing
Credit Agreement (including, without limitation, the Pledge Agreement and the
Security Agreement) and (ii) acknowledges, represents and agrees that such
covenants, representations, warranties and other obligations remain in full
force and effect and secure the Obligations hereunder.

SECTION 5.14 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, a Term Note and/or Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loan and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Closing. The closing shall take place at the offices of Kennedy,
Covington, Lobdell & Hickman, L.L.P. at 10:00 a.m. on June 29, 2006 or on such
other date as the parties hereto shall mutually agree.

 

45



--------------------------------------------------------------------------------

SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan,
issue the initial Letter of Credit is subject to the satisfaction of each of the
following conditions:

(a) Executed Loan Documents. The following Loan Documents in form and substance
reasonably satisfactory to the Administrative Agent and each Lender:

(i) this Agreement;

(ii) the Revolving Credit Notes;

(iii) the Term Notes;

(iv) the Swingline Note;

(v) the Subsidiary Guaranty Agreement; and

(vi) any other applicable Loan Documents

shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist thereunder, and the Borrower shall have
delivered original counterparts thereof to the Administrative Agent (including,
without limitation, an affidavit that such documents have been executed and
delivered outside of the State of Florida).

(b) Closing Certificates; etc.

(i) Officer’s Certificate of the Borrower. The Administrative Agent shall have
received a certificate from a Responsible Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete; that none of the
Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that each of the Credit Parties have satisfied
each of the closing conditions.

(ii) Certificate of Secretary of each Credit Party. The Administrative Agent
shall have received a certificate of the secretary or assistant secretary of
each Credit Party certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing Loan Documents to which
it is a party and certifying that attached thereto is a (A) true and complete
copy of the articles of incorporation of such Credit Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, (B) a true and complete copy of the bylaws
of such Credit Party as in effect on the date of such certifications, (C) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Credit Party authorizing the borrowings contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) a true and complete copy of
each certificate required to be delivered pursuant to Section 6.2(b)(iii).

 

46



--------------------------------------------------------------------------------

(iii) Certificates of Good Standing. The Administrative Agent shall have
received long-form certificates as of a recent date of the good standing of each
Credit Party under the laws of its jurisdiction of organization and the laws of
the jurisdiction where its principal place of business is located.

(iv) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of counsel to the Credit Parties addressed to the Administrative Agent
and the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Lenders shall request.

(v) Tax Forms. The Administrative Agent shall have received copies of the United
States Internal Revenue Service forms required by Section 5.11(e) hereof.

(c) Collateral.

(i) Filings and Recordings. All filings and recordations that are necessary to
perfect the security interests of the Lenders in the collateral described in the
Security Documents shall have been forwarded for filing in all appropriate
locations and the Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that upon such filings and recordations such
security interests constitute valid and perfected first priority Liens therein.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Pledge Agreement,
together with an undated stock or other power for each such certificate duly
executed in blank by the registered owner thereof, and, as applicable, executed
acknowledgements and consents, authorizations statements and transactions
statements and (B) each original promissory note pledged pursuant to the
Security Agreement, together with an undated transfer instruments executed in
blank by the registered owner thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters) made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in its jurisdiction of organization and
any state in which any of its assets are located, indicating among other things
that its assets are free and clear of any Lien except for Liens permitted
hereunder.

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer of the
Borrower) of insurance policies in the form required under Section 9.3 and the
Security Documents and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
obtained all necessary approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.

(ii) Permits and Licenses. All permits and licenses, including permits and
licenses under Applicable Laws, the absence of which would have a Material
Adverse Effect on the current conduct of business of the Borrower and its
Subsidiaries, shall have been obtained.

(iii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.

(iv) No Material Adverse Change. There shall not have occurred any material
adverse change in the condition (financial or otherwise), operations,
properties, business or prospects of the Borrower and its Subsidiaries or any
event or condition that has had or could reasonably be expected to have a
Material Adverse Effect.

(v) No Event of Default. No Default or Event of Default shall have occurred and
be continuing.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated financial statements of the Borrower and its Subsidiaries
as of March 31, 2006, in form and substance satisfactory to the Administrative
Agent and prepared in accordance with GAAP.

(ii) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer of the
Borrower, that (A) the Borrower and each of the other Credit Parties is Solvent,
(B) the payables of the Borrower and each of the other Credit Parties are
current or not materially past due, (C) attached thereto are calculations
evidencing compliance on a pro forma basis with the covenants contained in
Article X, (D) attached thereto are the financial projections previously
delivered to the Administrative Agent representing the good faith opinions of
the Borrower and senior management thereof as to the projected results contained
therein and (E) attached thereto is a calculation of the Applicable Margin
pursuant to Section 5.1(c).

 

48



--------------------------------------------------------------------------------

(iii) Payment at Closing; Fee Letter. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses), and to any other
Person such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents. The Administrative Agent shall have received duly authorized and
executed copies of the Fee Letter.

(f) Miscellaneous.

(i) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Revolving Credit/Swingline Borrowing from the Borrower in accordance with
Section 2.3(a), a Notice of Term Loan Borrowing from the Borrower in accordance
with Section 4.2 and a Notice of Account Designation from the Borrower
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.

(ii) Proceedings and Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
instruments and other evidence as the Administrative Agent may reasonably
request, in form and substance satisfactory to the Administrative Agent, with
respect to the transactions contemplated by this Agreement and the taking of all
actions in connection therewith.

(iii) Due Diligence and Other Documents. The Borrower shall have delivered to
the Administrative Agent such other documents, certificates and opinions as the
Administrative Agent reasonably requests, including, without limitation, copies
of each document evidencing or governing the Subordinated Debt to the extent
requested thereby, certified by Responsible Officer of the Borrower as a true
and correct copy thereof.

(g) Refinancing of the Existing Extensions of Credit. On the Closing Date,
(i) all outstanding loans under the Existing Credit Agreement (the “Existing
Loans”) made by any Existing Lender who is not a Lender hereunder shall be
repaid in full and the commitments and other obligations and rights (except as
expressly set forth in the Existing Credit Agreement) of such Existing Lender
shall be terminated, (ii) all outstanding Existing Loans not being repaid under
clause (i) above shall be deemed Revolving Credit Loans or Term Loans, as
applicable, hereunder and the Administrative Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Revolving
Credit Loans or Term Loans, as applicable, together with any Revolving Credit
Loans and any Term Loans funded on the Closing Date, are in accordance with the
Revolving Credit Commitment Percentage or Term Loan Percentage, as applicable,
of the Lenders hereunder, (iii) there shall have been paid in cash in full all
accrued but unpaid interest due on the Existing Loans to the Closing Date,
(iv) there shall have been paid in cash in full all accrued but unpaid fees
under the Existing Credit Agreement due to the Closing Date and all other
amounts, costs and expenses then owing to any of the Existing Lenders and/or
Wachovia, as administrative agent under the Existing Credit Agreement, (v) all

 

49



--------------------------------------------------------------------------------

outstanding Letters of Credit under the Existing Credit Agreement shall be
Letters of Credit hereunder and (vi) all outstanding promissory notes issued by
the Existing Borrowers to the Existing Lenders under the Existing Credit
Agreement shall be deemed canceled and the originally executed copies thereof
shall be promptly returned to the Administrative Agent who shall forward such
notes to the Borrower.

SECTION 6.3 Conditions to All Loans and Letters of Credit. The obligations of
the Lenders to make any Loan or convert or continue any Loan, the Issuing Lender
to issue or extend any Letter of Credit is subject to the satisfaction of the
following conditions precedent on the relevant borrowing, conversion,
continuation or issue date, as applicable:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing or issuance date with the same effect as if made on and as of such
date; except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issue date
with respect to such Letter of Credit or after giving effect to the issuance of
such Letters of Credit on such date.

(c) Officer’s Compliance Certificate; Additional Documents. The Administrative
Agent shall have received the current Officer’s Compliance Certificate and each
additional document, instrument, legal opinion or other item of information
reasonably requested by it.

(d) Loans In Connection With Permitted Acquisitions. The Borrower shall comply
with the following requirements in connection with any Loan made to finance a
Permitted Acquisition: (i) such Loan shall be a Revolving Credit Loan or Term
Loan (if within the permitted time period provided in Section 4.6) made on the
closing date of such Permitted Acquisition and (ii) the Borrower shall have
complied with each applicable term and condition contained in Sections 6.3,
9.12, 9.13, and 11.4 in connection with such Permitted Acquisition; provided
that the Administrative Agent, the Lenders and the Borrower agree that any such
Loan may be made to the Borrower no earlier than three (3) Business Days prior
to the closing date of such Permitted Acquisition if (i) the proceeds of such
Loan are deposited into a deposit account of the Borrower (or the proceeds of
such Loan are advanced to a Wholly-Owned Subsidiary of the Borrower created
solely for the purpose of consummating such Permitted Acquisition and deposited
into a deposit account of such Wholly-Owned Subsidiary) which is maintained with
a financial institution reasonably acceptable to the Administrative Agent and
(ii) such financial institution shall have entered into an escrow arrangement,
in form and substance satisfactory to the Administrative Agent, pursuant to
which such financial institution shall retain control of the proceeds of such
Loan until (A) all conditions in the applicable acquisition documents necessary
for the Permitted Acquisition to close have been satisfied to the reasonable
satisfaction of the Administrative Agent and (B) the Borrower shall have
complied with each applicable term and condition contained in Sections 6.3,
9.12, 9.13, and 11.4 in connection with such Permitted Acquisition; provided
further that the Borrower agrees (and such financial institution shall agree
pursuant to such escrow agreement) that the proceeds of the Loan deposited in
such deposit account shall be immediately applied to repay such Loan if the
conditions (ii)(A) and (ii)(B) have not been satisfied within such three
(3) Business Day period.

 

50



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 7.1 Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Agreement and to induce the Lenders to make
the Loans or issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder that:

(a) Organization; Power; Qualification. The Borrower and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be so qualified and authorized would not be reasonably
expected to have a Material Adverse Effect. The jurisdictions in which the
Borrower and each of its Subsidiaries is organized and qualified to do business
as of the Closing Date are described on Schedule 7.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 7.1(b). As of the Closing Date, the capitalization of the Borrower
and each of its Subsidiaries consists of the number of shares or other ownership
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 7.1(b). All outstanding shares or
other ownership interests have been duly authorized and validly issued and are
fully paid and nonassessable with no personal liability attaching to the
ownership thereof, and not subject to any preemptive or similar rights. The
shareholders or other owners of each Subsidiary of the Borrower and the number
of shares or other ownership interests owned by each as of the Closing Date are
described on Schedule 7.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of capital
stock or other ownership interests of the Borrower or any of its Subsidiaries,
except as described on Schedule 7.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the Credit
Parties has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each of the Credit Parties party thereto, and each such document
constitutes the legal, valid and binding obligation of each of the Credit
Parties party thereto, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

 

51



--------------------------------------------------------------------------------

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each of the Credit Parties of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any material Governmental Approval or violate
any material Applicable Law relating to the Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or any material indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person, or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents.

(e) Compliance with Law; Governmental Approvals. The Borrower and each of its
Subsidiaries (i) has all material Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties, except where the failure to be in
compliance with any such Governmental Approval or Applicable Law would not be
reasonably expected to have a Material Adverse Effect.

(f) Tax Returns and Payments. The Borrower and each of its Subsidiaries has duly
filed or caused to be filed all federal tax returns, all state tax returns and
all other material tax returns (including material local tax returns) required
by Applicable Law to be filed, and has paid, or made adequate provision for the
payment of, all federal taxes, all state taxes and all other material taxes
(including material local taxes), assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable.
Such returns accurately reflect in all material respects all liability for taxes
of the Borrower and its Subsidiaries for the periods covered thereby. There is
no ongoing audit or examination or, to the knowledge of the Borrower, other
investigation by any Governmental Authority of the tax liability of the Borrower
and its Subsidiaries, except as could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 7.1(u), no Governmental
Authority has asserted any Lien or other claim against the Borrower or any of
its Subsidiaries with respect to unpaid taxes which has not been discharged or
resolved, except unpaid taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. The charges, accruals and reserves
on the books of the Borrower and each of its Subsidiaries in respect of federal,
state, local and other taxes for all Fiscal Years and portions thereof since the
organization of the Borrower and each of its Subsidiaries are in the judgment of
the Borrower adequate, and the Borrower does not anticipate any additional
material taxes or material assessments for any of such years.

 

52



--------------------------------------------------------------------------------

(g) Intellectual Property Matters. The Borrower and each of its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
material and required to conduct its business, except for those, the failure of
which to own or possess, could not reasonably be expected to have a Material
Adverse Effect. No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights,
and, to the Borrower’s knowledge, the Borrower nor any of its Subsidiaries is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations, in each case which could
reasonably be expected to have a Material Adverse Effect.

(h) Environmental Matters.

(i) The properties of the Borrower and each of its Subsidiaries do not contain,
and to their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which (A) constitute or constituted a violation of
applicable Environmental Laws or (B) could give rise to liability under
applicable Environmental Laws;

(ii) Such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, in each case in all material respects,
with all applicable Environmental Laws, and there is no contamination at, under
or about such properties or such operations which could interfere with the
continued operation of such properties or impair the fair saleable value
thereof;

(iii) Neither the Borrower nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of their properties or the operations conducted in connection
therewith, nor does the Borrower or any of its Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened;

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties of the Borrower or any of its Subsidiaries in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or will be named as a party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to such
properties or such operations; and

 

53



--------------------------------------------------------------------------------

(vi) There has been no release, or to the best of the knowledge of the Borrower,
the threat of release, of Hazardous Materials at or from such properties, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

(i) ERISA.

(i) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.1(i);

(ii) Each Credit Party and each ERISA Affiliate is in compliance in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired. Each Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code has been
determined by the Internal Revenue Service to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan;

(iii) No Pension Plan has been terminated, nor has any accumulated funding
deficiency (as defined in Section 412 of the Code) been incurred (without regard
to any waiver granted under Section 412 of the Code), nor has any funding waiver
from the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has any Credit Party or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 412 of
the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

(iv) No Credit Party nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required installment or other required payment
under Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur; and

(vi) No proceeding, claim, lawsuit and/or investigation is existing or, to the
best knowledge of the Borrower after due inquiry, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

 

54



--------------------------------------------------------------------------------

(j) Margin Stock. Neither the Borrower nor any of its Subsidiaries is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U of the Board of Governors of the Federal
Reserve System). No part of the proceeds of any of the Loans or Letters of
Credit will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

(k) Government Regulation. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or the Borrower “controlled” by an “investment company”
(as each such term is defined or used in the Investment Borrower Act of 1940, as
amended) and neither the Borrower nor any of its Subsidiaries is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

(l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate list
of all Material Contracts of the Borrower and each of its Subsidiaries in effect
as of the Closing Date not listed on any other Schedule hereto; other than as
set forth in Schedule 7.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. The Borrower and each of its Subsidiaries has delivered to the
Administrative Agent a true and complete copy of each Material Contract which is
required to be listed on Schedule 7.1(l) or any other Schedule hereto and which
has been requested by the Administrative Agent.

(m) Employee Relations. The Borrower and each of its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries.

(n) Burdensome Provisions. Neither the Borrower nor any of its Subsidiaries is a
party to any indenture, agreement, lease or other instrument, or subject to any
corporate or partnership restriction, Governmental Approval or Applicable Law
which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. Neither the Borrower nor
any of its Subsidiaries presently anticipates that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.

(o) Financial Statements. The Consolidated audited balance sheet of the Borrower
and its Subsidiaries as of March 31, 2006 and the related audited statements of
income and retained earnings and cash flows for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent and each Lender,
are complete and correct and fairly present the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at such

 

55



--------------------------------------------------------------------------------

dates, and the results of the operations and changes of financial position for
the periods then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. The
Borrower and its Subsidiaries have no Debt, obligation or other unusual forward
or long-term commitment which is not fairly reflected in the foregoing financial
statements or in the notes thereto.

(p) No Material Adverse Change. Since March 31, 2006, there has been no material
adverse change in the properties, business, operations, prospects, or condition
(financial or otherwise) of the Borrower and its Subsidiaries and no event has
occurred or condition arisen that could reasonably be expected to have a
Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, each of the Credit Parties will be Solvent.

(r) Titles to Properties. The Borrower and each of its Subsidiaries has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(o), except those which have been disposed of by the Borrower or any
of its Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder. All
of the real property owned or leased by the Borrower and its Subsidiaries is
described on Schedule 7.1(r) hereto.

(s) Liens. None of the properties and assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Liens permitted pursuant to
Section 11.3. No financing statement under the Uniform Commercial Code of any
state which names the Borrower and each of its Subsidiaries or any of their
respective trade names or divisions as debtor, and which has not been
terminated, has been filed in any state or other jurisdiction and neither the
Borrower nor any of its Subsidiaries has signed any such financing statement or
any security agreement authorizing any secured party thereunder to file any such
financing statement, except to perfect those Liens permitted by Section 11.3
hereof.

(t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and correct
listing of all Debt and Guaranty Obligations of the Borrower and each of its
Subsidiaries as of the Closing Date in excess of $5,000,000. The Borrower and
each of its Subsidiaries has performed and is in compliance with all of the
terms of such Debt and Guaranty Obligations and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with notice or lapse of time or both would constitute such a default or
event of default on the part of the Borrower or any of its Subsidiaries exists
with respect to any such Debt or Guaranty Obligation.

(u) Litigation. Except as set forth on Schedule 7.1(u), as of the Closing Date
there are no Material actions, suits or proceedings pending or, to the knowledge
of the Borrower, threatened against or in any way relating adversely to or
affecting the Borrower or any of its Subsidiaries or any of their respective
properties in any court or before any arbitrator or any kind or before or by any
Governmental Authority. For purposes of this Section 7.1(u) only, “Material”
shall mean any such actions, suits or proceedings with an actual or potential
amount in controversy greater than $5,000,000 or that would have or could lead
to a Material Adverse Effect on the Borrower or any of its Subsidiaries.

 

56



--------------------------------------------------------------------------------

(v) Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default or (ii) which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any of its Subsidiaries under any
Material Contract or any judgment, decree or order to which the Borrower or any
of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries or any of their respective properties may be bound or which would
require the Borrower or any of its Subsidiaries to make any payment thereunder
prior to the scheduled maturity date therefor (except, with respect to clause
(ii), where such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect).

(w) Senior Debt Status. The Obligations of the Borrower and its Subsidiaries
under this Agreement, the Notes and each other Loan Document to which each such
Person is a party (i) do rank and will rank at least senior in priority of
payment to all Subordinated Debt and all senior unsecured Debt of each such
Person and (ii) is hereby designated as “Senior Indebtedness” or “Designated
Senior Indebtedness”, as applicable, under all instruments and documents, now or
in the future, relating to all Subordinated Debt and all senior unsecured Debt
of each such Person.

(x) No Hostile Acquisitions. No part of the proceeds of the Loans or the Letters
of Credit will be used to finance any Permitted Acquisition unless the board of
directors (or other governing body) or the shareholders of the Person to be
acquired and/or seller, as applicable, shall have previously approved such
transaction.

(y) Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of the Borrower and each of
its Subsidiaries and furnished to the Lenders were, at the time the same were so
furnished, complete and correct in all material respects to the extent necessary
to give the recipient a true and accurate knowledge of the subject matter (other
than the business plans and projections delivered on the Closing Date or
pursuant to Section 8.1(c), which business plans and projections shall represent
the good faith opinions of the Borrower and senior management thereof as to the
projected results contained therein). No document furnished or written statement
made to the Administrative Agent or the Lenders by the Borrower or any of its
Subsidiaries in connection with the negotiation, preparation or execution of
this Agreement or any of the Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of the Borrower or any of
its Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading. The Borrower is not aware
of any facts which it has not disclosed in writing to the Administrative Agent
having a Material Adverse Effect, or insofar as the Borrower can now foresee,
which could reasonably be expected to have a Material Adverse Effect.

(z) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of its
assets in Sanctioned Entities, or (iii) derives more than 10% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. None of the proceeds of any Loan will be used, nor have
they been used, to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

57



--------------------------------------------------------------------------------

SECTION 7.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VII and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties made
under this Agreement shall be made or deemed to be made at and as of the Closing
Date (except those that are expressly made as of a specific date), shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11 hereof, the Borrower will furnish or cause to be furnished to
the Administrative Agent at the Administrative Agent’s office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth on the Register or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 8.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter, an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto and a report containing
management’s discussion and analysis of such financial statements, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries as of their respective dates and the results of operations of the
Borrower and its Subsidiaries for the respective periods then ended, subject to
normal year end adjustments; provided that delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s quarterly report to the
SEC on Form 10-Q with respect to any fiscal quarter, or the availability of such
report on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 8.1(a).

 

58



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto and a report
containing management’s discussion and analysis of such financial statements,
all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the preceding Fiscal Year and prepared by an
independent certified public accounting firm acceptable to the Administrative
Agent in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operation of any change in the
application of accounting principles and practices during the year, and
accompanied by a report thereon by such certified public accountants that is not
qualified with respect to scope limitations imposed by the Borrower or any of
its Subsidiaries or with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with GAAP; provided that
delivery by the Borrower to the Administrative Agent and the Lenders of the
Borrower’s annual report to the SEC on Form 10-K with respect to any such fiscal
year, or the availability of such report on EDGAR Online, within the period
specified above shall be deemed to be compliance by the Borrower with this
Section 8.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within ninety (90) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet
and a report containing management’s discussion and analysis of such
projections, accompanied by a certificate from the chief financial officer of
the Borrower to the effect that, to the best of such officer’s knowledge, such
projections are good faith estimates of the financial condition and operations
of the Borrower and its Subsidiaries for such four (4) fiscal quarter period.

SECTION 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request (including, without limitation, in
connection with any Permitted Acquisition pursuant to Section 11.4), a
certificate of the chief financial officer, vice-president-finance or the
treasurer of the Borrower in the form of Exhibit F attached hereto (an
“Officer’s Compliance Certificate”)

SECTION 8.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants addressed to the Administrative Agent for the benefit of the Lenders
certifying such financial statements and stating that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrower or any of its Subsidiaries failed to comply with the terms, covenants,
provisions or conditions of Article X or Article XI, insofar as they relate to
accounting matters or, if such is not the case, specifying such non-compliance.

 

59



--------------------------------------------------------------------------------

SECTION 8.4 Other Information. Such other information regarding the operations,
business affairs and financial condition of the Borrower and each of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:

(a) the commencement of (i) all proceedings and investigations by or before any
Governmental Authority and (ii) all actions and proceedings in any court or
before any arbitrator against or involving the Borrower or any of its
Subsidiaries or any of their respective properties, assets or businesses which,
in either case, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;

(b) any notice of any violation received by the Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws, which violation could reasonably be
expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect;

(d) any attachment, judgment, lien, levy or order exceeding $5,000,000 that may
be assessed against or threatened against the Borrower or any of its
Subsidiaries;

(e) (i) any Default or Event of Default or (ii) any event which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any of its
Subsidiaries or any of their respective properties may be bound (and, with
respect to this clause (ii), which event could reasonably be expected to have a
Material Adverse Effect);

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(g) any event which makes any of the representations set forth in Section 7.1
inaccurate in any respect (provided that, with respect to any representation set
forth in Section 7.1 that is not subject to a materiality or a Material Adverse
Effect qualification, any event which makes such representation inaccurate in
any material respect).

 

60



--------------------------------------------------------------------------------

SECTION 8.6 Notice Under Subordinated Debt. Promptly upon the delivery or
receipt thereof, a copy of any notice of any default or event of default,
acceleration, redemption, request for a material waiver, request for a material
amendment or any other notice of a material event delivered to or received by
any Person (including, without limitation, any trustee or noteholder) in
connection with any Subordinated Debt.

SECTION 8.7 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall comply with Section 7.1(y).

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each of its Subsidiaries
to:

SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.

SECTION 9.2 Maintenance of Property. Protect and preserve in accordance with
sound business practices all properties useful in and material to its business,
including copyrights, patents, trade names, trademarks and service marks;
maintain in accordance with sound business practices all buildings, equipment
and other tangible real and personal property material to its business; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

SECTION 9.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents, and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

61



--------------------------------------------------------------------------------

SECTION 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Borrower or any of its Subsidiaries may
contest any item described in clauses (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

SECTION 9.6 Compliance With Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business.

SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply in all material respects with, and ensure
such compliance by all tenants and subtenants with all applicable Environmental
Laws and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any of its Subsidiaries, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor.

SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (b) not take any action
or fail to take action the result of which could be a liability to the PBGC or
to a Multiemployer Plan, (c) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code, (d) operate
each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (e) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

SECTION 9.9 Compliance With Agreements. Comply in all material respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided,

 

62



--------------------------------------------------------------------------------

that the Borrower or such Subsidiary may contest any such lease, agreement or
other instrument in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

SECTION 9.10 Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date and in lines of
business reasonably related thereto.

SECTION 9.11 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon notice to the
Borrower and during normal business hours (other than upon or during the
continuance of a Default or an Event of Default), to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.

SECTION 9.12 Additional Subsidiaries and Collateral.

(a) Subject to subsection (b) below, no later than December 15 of each calendar
year, to the extent that the Pro Forma EBITDA of those Subsidiaries which have
not delivered all relevant joinder documents pursuant to this Section 9.12
exceeds twenty percent (20%) of Consolidated Pro Forma EBITDA (in each case for
the most recent period of four (4) consecutive fiscal quarters), cause to be
delivered to the Administrative Agent, (i) a Joinder Agreement duly executed by
the Borrower, each such Subsidiary and the parent of each such Subsidiary
pursuant to which (A) each such Subsidiary shall become a Subsidiary Guarantor
under the Subsidiary Guaranty Agreement, (B) each such Subsidiary shall become a
Grantor under the Security Agreement and (C) each such Subsidiary shall become
an Issuer or Partnership/LLC under the Pledge Agreement, (ii) such closing
documents and closing certificates consistent with Section 6.2 hereof as may
reasonably be requested by the Administrative Agent (including, without
limitation, favorable legal opinions of counsel to the Credit Parties, including
opinions of local counsel with respect to any Core Subsidiary, addressed to the
Administrative Agent and the Lenders in form and substance satisfactory to the
Administrative Agent with respect to such Joinder Agreement and the Collateral
relating thereto) and (iii) such other documents reasonably requested by the
Administrative Agent in order that each such Subsidiary shall become bound by
all of the terms, covenants and agreements contained in the Subsidiary Guaranty
Agreement, the Security Agreement, the Pledge Agreement and any other Loan
Document applicable to each such Subsidiary.

(b) Notwithstanding anything to the contrary contained in subsection (a) above,
to the extent that the Pro Forma EBITDA of those Subsidiaries which have not
delivered all relevant joinder documents required to be delivered pursuant to
this Section 9.12 exceeds twenty-five percent (25%) of Consolidated Pro Forma
EBITDA (in each case for the most recent period of four (4) consecutive fiscal
quarters) at any time prior to December 15 of each calendar year, the
Administrative Agent may request that the Borrower and such Subsidiaries deliver
all relevant joinder documents required to be delivered pursuant to this
Section 9.12 within twenty (20) Business Days of such determination.

 

63



--------------------------------------------------------------------------------

SECTION 9.13 Additional Real Property Collateral. Promptly at the request of the
Administrative Agent or the Required Lenders, grant to the Administrative Agent
for the ratable benefit of itself and the Lenders a security interest in any
real property owned by the Borrower or any of the other Credit Parties on which
is located Inventory with a value in excess of $2,000,000 and/or assign to the
Administrative Agent for the ratable benefit of itself and the Lenders all
rights of the Borrower or any of the other Credit Parties under any such real
property owned by the Borrower or any of the other Credit Parties pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
Required Lenders, and take all actions reasonably requested by the
Administrative Agent or the Required Lenders in connection with consummating
such assignments and the granting of such security interests including, without
limitation, the obtaining of mortgagee title insurance policies, title surveys
and real estate appraisals satisfying the requirements of all Applicable Laws,
duly recording each document related thereto in such manner and in such places
as are required by the law to perfect and preserve the Liens in favor of the
Administrative Agent and the Lenders granted pursuant to such documents.

SECTION 9.14 Interest Rate Protection. Maintain, commencing within one hundred
twenty (120) days of the Closing Date, a Hedging Agreement with a minimum
notional amount equal to forty percent (40%) of the outstanding Term Loans and
at an interest rate and upon other terms and conditions satisfactory to the
Administrative Agent.

SECTION 9.15 Primary Deposit Accounts. Maintain its primary deposit account at
Wachovia.

SECTION 9.16 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
any Lender may reasonably require to document and consummate the transactions
contemplated hereby and to vest completely in and insure the Administrative
Agent and the Lenders their respective rights under this Agreement, the Notes,
the Letters of Credit and the other Loan Documents.

SECTION 9.17 Post Closing Covenant With Respect to Opinions of Local Counsel to
the Core Subsidiaries. Promptly, and in any event within thirty (30) days
following the Closing Date (as such period may be extended by the Administrative
Agent in its sole discretion), cause to be delivered to the Administrative Agent
favorable opinions of local counsel in form and substance reasonably acceptable
to the Administrative Agent addressed to the Administrative Agent and the
Lenders with respect to the Core Subsidiaries set forth on Schedule 1.1.

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11 hereof, the Borrower and its Subsidiaries on a Consolidated
basis will not:

 

64



--------------------------------------------------------------------------------

SECTION 10.1 Leverage Ratio. As of the end of any fiscal quarter, permit the
ratio of (a) Funded Debt as of such date less cash and Cash Equivalents as of
such date to (b) Pro Forma EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date, to exceed 3.00 to 1.00.

SECTION 10.2 Interest Coverage Ratio. As of the end of any fiscal quarter,
permit the ratio of (a) EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date to (b) Interest Expense for such period of four
(4) consecutive fiscal quarters, to be less than 3.50 to 1.00.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11 hereof, the Borrower will not, and will not permit any of its
Subsidiaries to:

SECTION 11.1 Limitations on Debt. Create, incur, assume or suffer to exist any
Debt except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 11.1(b));

(b) Debt incurred in connection with a non-speculative Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c) Debt set forth on Schedule 11.1 which is existing on the Closing Date and is
not otherwise referred to in this Section 11.1, and the renewal and refinancing
(but not the increase in the aggregate principal amount thereof in excess of
$5,000,000 in the aggregate) thereof;

(d) Debt of the Borrower and its Subsidiaries incurred in connection with
Capital Leases in an aggregate amount not to exceed $20,000,000 on any date of
determination;

(e) purchase money Debt of the Borrower and its Subsidiaries with respect to
Capital Assets in an aggregate amount not to exceed $10,000,000 on any date of
determination;

(f) intercompany Debt (i) owed by a Credit Party to any other Credit Party,
(ii) owed by any Subsidiary that is not a Subsidiary Guarantor to any other
Subsidiary that is not a Subsidiary Guarantor and (iii) in connection with
intercompany loans and advances permitted under Section 11.4(f) hereof;

(g) seller financing constituting Subordinated Debt existing on the Closing Date
or entered into in conjunction with any Permitted Acquisition in an amount not
to exceed $30,000,000 on any date of determination;

 

65



--------------------------------------------------------------------------------

(h) unsecured obligations with respect to accrued and unpaid cash earnout
payments reflected on the Consolidated balance sheet of the Borrower and its
Subsidiaries and created in connection with any Permitted Acquisition in an
amount not to exceed $20,000,000;

(i) Debt consisting of Guaranty Obligations permitted by Section 11.2;

(j) Subordinated Debt of the Borrower so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom as of the date
of issuance of such Subordinated Debt, (ii) after giving effect to the issuance
of such additional Subordinated Debt, the Borrower remains in pro forma
compliance with the financial covenants set forth in Article X and (iii) the
terms and conditions of such Subordinated Debt shall be in form and substance
satisfactory to the Administrative Agent (including, without limitation, a
maturity date that is no earlier than six (6) months after the later of the
Revolving Credit Maturity Date and the Term Loan Maturity Date); and

provided, that none of the Debt permitted to be incurred by this Section 11.1
shall restrict, limit or otherwise encumber (by covenant or otherwise) the
ability of any Subsidiary of the Borrower to make any payment to the Credit
Parties (in the form of dividends, intercompany advances or otherwise) for the
purpose of enabling the Credit Parties to pay the Obligations.

SECTION 11.2 Limitations on Guaranty Obligations. Create, incur, assume or
suffer to exist any Guaranty Obligations except:

(a) Guaranty Obligations in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;

(b) Guaranty Obligations in an amount not to exceed $15,000,000 to secure
payment or performance of customer service contracts incurred in the ordinary
course of business (including, without limitation, reimbursement or similar
agreements entered in the ordinary course of business between a Credit Party and
a third party issuer of surety or performance bonds which are issued for such
Credit Party’s account for the benefit of a customer of such Credit Party);

(c) Guaranty Obligations of the Borrower with respect to the Debt of any
Subsidiary Guarantor;

(d) Guaranty Obligations of certain Subsidiaries of the Borrower with respect to
Subordinated Debt permitted pursuant to Section 11.1(j) (provided that no
Subsidiary shall be permitted to provide such Guaranty Obligations unless such
Subsidiary shall have executed and delivered all applicable agreements,
certificates and other documents required to be delivered pursuant to
Section 9.12 (regardless of the specific requirements relating to the Pro Forma
EBITDA of Subsidiaries set forth in Section 9.12)); and

(e) Guaranty Obligations of the Borrower with respect to Operating Leases
entered into in the ordinary course of business by the other Borrower.

SECTION 11.3 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of

 

66



--------------------------------------------------------------------------------

capital stock or other ownership interests), real or personal, whether now owned
or hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings;

(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(d) Liens consisting of deposits or pledges made in the ordinary course of
business to secure the performance of bids, tenders, customer service contracts
trade contracts, liability to insurance carriers and leases (other than Debt),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds, contractual or warranty obligations and other
obligations of a like nature;

(e) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;

(f) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;

(g) Liens not otherwise referred to in this Section 11.3 and in existence on the
Closing Date and described on Schedule 11.3(g);

(h) Liens securing Debt permitted under Section 11.1(d);

(i) Liens securing obligations of the Borrower or any applicable Subsidiary
under Vendor-Provided Financing or Trade Financing, including, without
limitation, those described on Schedule 11.3(i); provided that, upon the
reasonable request of the Administrative Agent, the Borrower agrees to deliver a
restated Schedule 11.3(i) showing all Liens in connection with Vendor-Provided
Financing or Trade Financing; provided further that (i) such Liens shall be
created substantially simultaneously with the acquisition of the related
property or product lines, (ii) the principal amount of the obligations secured
by any such Lien shall at no time exceed one hundred percent (100%) of the
original purchase price of such property or product lines at the time it was
acquired, (iii) the obligations with respect to which such Liens are created
(A) shall not exceed fifty percent (50%) of the fair market value of the
Inventory at any time and (B) shall not be more than ninety (90) days past due
at any time and (iv) such Liens do not at any time encumber any property or
product lines other than the property or product lines and related receivables
provided by the applicable creditor to the Borrower or any applicable
Subsidiary;

 

67



--------------------------------------------------------------------------------

(j) Liens on tangible property or tangible assets of the Borrower or any of its
Subsidiaries acquired pursuant to a Permitted Acquisition, or on tangible
property or tangible assets of any Subsidiary of the Borrower which are in
existence at the time that such Subsidiary of the Borrower is acquired pursuant
to a Permitted Acquisition (provided that such Liens (i) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) are
applicable only to specific tangible property or tangible assets, (iii) are not
“blanket” or all asset Liens and (iv) do not attach to any other property or
assets of the Borrower or any of its Subsidiaries);

(k) Liens securing Debt permitted under Section 11.1(e); provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Debt, (iii) the amount of Debt secured
thereby is not increased and (iv) the principal amount of Debt secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price of such property at the time it was acquired.

SECTION 11.4 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:

(a) (i) investments in Credit Parties (other than Permitted Acquisitions with
respect to which the Borrower must comply with Section 11.4(e)),
(ii) investments in the ordinary course of the Credit Parties’ business in
Subsidiaries which are not Credit Parties in an aggregate amount not to exceed
$5,000,000 with respect to any individual Subsidiary or $10,000,000 in the
aggregate with respect to all such Subsidiaries at any time (other than
Permitted Acquisitions with respect to which the Borrower must comply with
Section 11.4(e)), and (iii) the existing loans, advances and investments not
otherwise referred to in this Section 11.4 described on Schedule 11.4;

(b) investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
120 days from the date of acquisition thereof, (ii) commercial paper maturing no
more than 120 days from the date of creation thereof and currently having the
highest rating obtainable from either Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than 120 days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; provided, that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one

 

68



--------------------------------------------------------------------------------

such bank, or (iv) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder (any such investment, a “Cash Equivalent”);

(c) loans and advances to employees in the ordinary course of business in an
aggregate amount not to exceed $1,500,000 at any time;

(d) intercompany loans and advances in connection with intercompany Debt,
permitted under Section 11.1(f) hereof; and

(e) investments by the Borrower or any of its Subsidiaries in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of capital stock, assets or any combination thereof)
of any other Person; provided that (i) the Person to be acquired shall engage in
a business or the assets to be acquired shall be used in a business described in
Section 9.10 hereof, (ii) the Borrower or any of its Subsidiaries shall be the
surviving Person and no Change in Control shall have been effected thereby,
(iii) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to the acquisition, (iv) the Borrower shall have
obtained the prior written consent of the Required Lenders prior to the
consummation of such acquisition unless, prior to and after giving effect to
such acquisition, (x) the Leverage Ratio, calculated on a pro forma basis after
giving effect to such acquisition, is less than 2.75 to 1.00 and (y) there shall
be at least $40,000,000 in availability under the Revolving Credit Facility, and
(v) the Borrower must comply with the following requirements:

(A) with respect to any such investment for which the prior written consent of
the Required Lenders is not required, the Borrower must comply with the
following additional requirements within thirty (30) days following the closing
date of such acquisition or series of related acquisitions (provided that the
Borrower shall not be required to comply with the following additional
requirements with respect to any acquisition or series of related acquisitions
having a Permitted Acquisition Value of less than $50,000,000):

 

  (1) the Borrower shall have delivered to the Administrative Agent an Officer’s
Compliance Certificate dated as of the closing date of the acquisition
demonstrating, in form and substance reasonably satisfactory thereto, (I) pro
forma compliance with each covenant contained in Articles X and XI and (II) that
the Person to be acquired shall have positive pro forma cash flow; and

 

  (2) the Borrower shall have provided to the Administrative Agent such other
documents reasonably requested by the Administrative Agent in connection with
such acquisition;

(B) with respect to any such investment for which the prior written consent of
the Required Lenders is required, the Borrower must comply with the following

 

69



--------------------------------------------------------------------------------

additional requirements (provided that, with respect to any such investment, the
written consent of the Required Lenders, or written notice (or verbal notice
subsequently confirmed in writing) that such consent shall not be given by the
Required Lenders, shall be delivered to the Borrower no later than five
(5) Business Days after receipt by the Lenders of all documentation and other
information required to be delivered pursuant to clauses (1), (2), (3), (4),
(5) and (6) below):

 

  (1) the Borrower shall have delivered to the Lenders, not less than ten
(10) calendar days prior to the proposed closing date of the acquisition, a
description of the acquisition (including, without limitation, a description of
the Person or assets to be acquired, the purchase price, the manner of
acquisition, the payment structure and any other terms and conditions reasonably
required by the Administrative Agent) and draft copies of the governing
documentation (including, without limitation, the purchase agreement) with
respect to the acquisition; and

 

  (2) the Borrower shall have delivered to the Lenders, not less than ten
(10) calendar days prior to the proposed closing date of the acquisition, the
historical financial statements of the Person to be acquired, if applicable, for
the most recent two (2) year period and the most recent interim financial
statements of the Person to be acquired;

 

  (3) the Borrower shall have delivered to the Lenders, not less than ten
(10) calendar days prior to the proposed closing date of the acquisition, a
projected income statement, statement of cash flows and balance sheet
(including, without limitation, a summary of assumptions and pro forma
adjustments made in connection therewith) of the Person to be acquired, if
applicable, for the ensuing three (3) year period, prepared on a quarterly basis
with respect the first year of such three (3) year period and on an annual basis
with respect to the second and third year of such three (3) year period;

 

  (4) the Borrower shall have delivered to the Lenders, not less than ten
(10) calendar days prior to the proposed closing date of the acquisition, an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory thereto, (I) pro forma compliance with each covenant contained in
Articles X and XI and (II) that the Person to be acquired shall have positive
pro forma cash flow;

 

  (5) the Borrower shall have delivered to the Lenders copies of the final
governing documentation (including, without limitation, the purchase agreement)
with respect to the acquisition within twenty (20) days after the closing of the
acquisition; and

 

70



--------------------------------------------------------------------------------

  (6) the Borrower shall have provided to the Lenders such other instruments,
documents, opinions, consents and approvals reasonably requested by the
Administrative Agent in connection with such acquisition;

(f) intercompany loans and advances to a Wholly-Owned Subsidiary of the Borrower
if the following requirements are satisfied: (i) such Wholly-Owned Subsidiary
must be created solely for the purpose of consummating a Permitted Acquisition
under Section 11.4, (ii) such loan or advance must be made solely for the
purpose of consummating a Permitted Acquisition under Section 11.4 and shall be
made in compliance with Section 6.3(d) and (iii) the Borrower and such
Wholly-Owned Subsidiary must comply with the Sections 6.3(d), 9.12, 9.13, and
11.4; and

(g) Hedging Agreements permitted pursuant to Section 11.1.

SECTION 11.5 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) (i) any Subsidiary Guarantor may merge with another Subsidiary Guarantor and
(ii) any Subsidiary of the Borrower (that is not then a Subsidiary Guarantor)
may merge with (A) the Borrower (provided that the Borrower shall be the
continuing or surviving Person), (B) a Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving Person) or (C) any
Wholly-Owned Subsidiary of the Borrower (that is not then a Subsidiary
Guarantor);

(b) any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Wholly-Owned Subsidiary (provided that if the transferor
in such a transaction is a Subsidiary Guarantor, then the transferee must either
be the Borrower or a Subsidiary Guarantor; provided further that any sale,
lease, transfer or other disposition by any Subsidiary of the Borrower that is
not a Subsidiary Guarantor to the Borrower or a Subsidiary Guarantor pursuant to
this subsection (b) shall not be for more than fair market value);

(c) any Wholly-Owned Subsidiary of the Borrower may merge into the Person that
such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; and

(d) any Subsidiary of the Borrower may wind-up into the Borrower or any
Subsidiary Guarantor;

provided that, in each case noted above, (i) if the Borrower is party to such
transaction, the Borrower shall be the surviving entity, (ii) subject to clause
(i) above, if any Subsidiary Guarantor is party to such transaction, such
Subsidiary Guarantor shall be the surviving entity and (iii) no Default or Event
of Default shall have occurred or be continuing both before and after giving
effect to such transaction.

 

71



--------------------------------------------------------------------------------

SECTION 11.6 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

(a) the sale of Inventory in the ordinary course of business;

(b) the sale of obsolete assets no longer used or usable in the business of the
Borrower or any of its Subsidiaries;

(c) the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant
to Section 11.5; provided that neither the Borrower nor any Subsidiary Guarantor
shall pay more than the fair market value of such assets as determined at the
time of such transfer unless such payment is made to the Borrower or a
Subsidiary Guarantor;

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any other sale or disposition of assets (or series of
related sales or dispositions) by the Borrower in the ordinary course of
business in an aggregate amount not to exceed $25,000,000 in any Fiscal Year;

(f) any other sale or disposition of assets by any Credit Party in the ordinary
course of business; provided that the Net Cash Proceeds from each such sale or
disposition shall be applied to the mandatory repayment of the Extensions of
Credit in the manner set forth in Sections 4.4 and 2.6 hereof; and

(g) the disposition of any Hedging Agreement.

SECTION 11.7 Limitations on Dividends, Distributions and Redemptions. Declare or
pay any dividends upon any of its capital stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its capital stock, or
make any distribution of cash, property or assets among the holders of shares of
its capital stock, or, to the extent that such change could reasonably be
expected to have a Material Adverse Effect, make any change in its capital
structure; provided that:

(a) the Borrower or any of its Subsidiaries may pay dividends in shares of its
own capital stock;

(b) any Subsidiary may pay cash dividends to the Borrower;

(c) the Borrower may pay cash dividends to any of its shareholders; provided
that prior to and after giving effect to the payment of such cash dividends,
(i) no Default or Event of Default shall exist and be continuing, (ii) the
Leverage Ratio, calculated on a pro forma basis after giving effect to such cash
dividend, is less than 2.75 to 1.00; and (iii) there shall be at least
$40,000,000 in availability under the Revolving Credit Facility; and

 

72



--------------------------------------------------------------------------------

(d) the Borrower may repurchase shares of its capital stock; provided that prior
to and after giving effect to such repurchase, (i) no Default or Event of
Default shall exist and be continuing, (ii) the Leverage Ratio, calculated on a
pro forma basis after giving effect to such repurchase, is less than 2.75 to
1.00 and (iii) there shall be at least $40,000,000 in availability under the
Revolving Credit Facility.

SECTION 11.8 Limitations on Exchange and Issuance of Capital Stock. Issue, sell
or otherwise dispose of any class or series of capital stock that, by its terms
or by the terms of any security into which it is convertible or exchangeable,
is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Debt or (b) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.

SECTION 11.9 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates, except in each case
pursuant to the reasonable requirements of its business and upon fair and
reasonable terms that are fully disclosed to and approved in writing by the
Required Lenders prior to the consummation thereof and are no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not its Affiliate.

SECTION 11.10 Certain Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP; or

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner adverse in any material respect to
the rights or interests of the Lenders.

SECTION 11.11 Amendments; Payments and Prepayments of Subordinated Debt. Amend
or modify (or permit the modification or amendment of) any of the terms or
provisions of any Subordinated Debt (unless such amendment or modification does
not, in the reasonable judgment of the Administrative Agent, adversely affect
the Lenders), or cancel or forgive, make any voluntary or optional payment or
prepayment on, make any other payment on (except, solely with respect to any
mandatory payment, as permitted by the subordination provisions applicable
thereto), purchase, redeem or acquire for value (including, without limitation,
by way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paying when due) any Subordinated Debt.

SECTION 11.12 Restrictive Agreements. Enter into any Debt which contains any
negative pledge on assets or any covenants more restrictive than the provisions
of Articles VIII,

 

73



--------------------------------------------------------------------------------

IX and X hereof, or which restricts, limits or otherwise encumbers its ability
to incur Liens on or with respect to any of its assets or properties other than
the assets or properties securing such Debt.

SECTION 11.13 Impairment of Security Interests. Take or omit to take any action,
which action or omission might or would have the result of materially impairing
the security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Liens permitted under
Section 11.3 and asset sales permitted under Section 11.6.

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan, Note or Reimbursement Obligation or the
payment of any other Obligation, and such default shall continue unremedied for
three (3) Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed to be made
by the Borrower or any other Credit Party under this Agreement, any Loan
Document or any amendment hereto or thereto, shall at any time prove to have
been incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 8.1(a) or (b), 8.2, 8.5(e), 8.6, or 9.1 or
Articles X or XI of this Agreement.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.

(f) Hedging Agreement. The Borrower or any other Credit Party shall default in
the performance or observance of any terms, covenants, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement involving monetary

 

74



--------------------------------------------------------------------------------

liability of the Borrower or any other Credit Party in an amount in excess of
$5,000,000 and such default causes the termination of such Hedging Agreement or
permits any counterparty to such Hedging Agreement to terminate any such Hedging
Agreement.

(g) Debt Cross-Default. The Borrower or any of its Subsidiaries shall
(i) default in the payment of any Debt (other than the Notes or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of $10,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the observance or performance of any other agreement or condition relating to
any Debt (other than the Notes or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $10,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).

(h) Other Cross-Defaults. The Borrower or any of its Subsidiaries shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract the result of which would involve monetary
liability in an amount in excess of $10,000,000 unless, but only as long as, the
existence of any such default is being contested by the Borrower or such
Subsidiary in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Borrower or such
Subsidiary to the extent required by GAAP.

(i) Change in Control. (i) Any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) shall obtain
ownership or control in one or more series of transactions of (A) more than
thirty-five percent (35%) of the common stock or (B) more than thirty-five
percent (35%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or (C) such lesser
percentage of such voting power of the Borrower which through its by-laws, a
voting agreement or otherwise entitles any such person or group of person to
elect a majority of the members of the board of directors of the Borrower,
(ii) any Subsidiary Guarantor shall fail to be a Wholly-Owned Subsidiary of the
Borrower (except pursuant to a transaction otherwise permitted under this
Agreement) or (iii) there shall have occurred under any indenture or other
instrument evidencing any Debt in excess of $10,000,000 any “change of control”
(as defined in such indenture or other evidence of Debt) obligating any Credit
Party to repurchase, redeem or repay all or any part of such Debt or capital
stock provided for therein (any such event, a “Change in Control”).

(j) Voluntary Bankruptcy Proceeding. The Borrower or any of its Subsidiaries
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a

 

75



--------------------------------------------------------------------------------

receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any of its Subsidiaries in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any of its Subsidiaries or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(l) Failure of Agreements. Any material provision of this Agreement or of any
other Loan Document shall for any reason cease to be valid and binding on the
Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or this Agreement or any other Loan Document shall for any
reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.

(m) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$10,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) any Credit Party or any ERISA Affiliate
as employers under one or more Multiemployer Plan makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of any such
Multiemployer Plan notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$10,000,000.

(n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $10,000,000 in any Fiscal Year
shall be entered against the Borrower or any of its Subsidiaries by any court
and such judgment or order shall continue undischarged or unstayed for a period
of thirty (30) days.

(o) Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any of its Subsidiaries; the Borrower or any of its
Subsidiaries would be reasonably likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Notes and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
any Hedging Obligations), to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(j) or (k), the
Credit Facility shall be automatically terminated and all Obligations (other
than any Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to deposit in a cash collateral account opened by the Administrative Agent
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations of the Borrower.

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist in law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

 

77



--------------------------------------------------------------------------------

SECTION 12.4 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including, without limitation, any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
14.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment. Each of the Lenders hereby irrevocably designates and
appoints Wachovia as Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship

 

78



--------------------------------------------------------------------------------

with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the other Loan
Documents or otherwise exist against the Administrative Agent. Any reference to
the Administrative Agent in this Article XIII shall be deemed to refer to the
Administrative Agent solely in its capacity as Administrative Agent and not in
its capacity as a Lender.

SECTION 13.2 Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.

SECTION 13.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of its Subsidiaries to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of its Subsidiaries.

SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 14.10 hereof. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement and the other Loan Documents unless it shall first receive such advice
or concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Loan Document, all the Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
Notes in accordance with a request of the Required Lenders (or, when expressly
required hereby, all the Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.

 

79



--------------------------------------------------------------------------------

SECTION 13.5 Notice of Default. Except for any Default or Event of Default under
Section 12.1(a) or Section 12.1(b), the Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or,
when expressly required hereby, all of the Lenders); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may, but shall not be obligated to take such action, or
refrain from taking such action with respect to such Default or Event of Default
as it shall deem advisable and in the best interests of the Lenders, except to
the extent other provisions of this Agreement expressly require that any such
action be taken or not be taken only with the consent and authorization or the
request of the Lenders or Required Lenders as applicable.

SECTION 13.6 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.

SECTION 13.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower

 

80



--------------------------------------------------------------------------------

and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Revolving Credit Commitment Percentages or
Term Loan Percentages, as applicable, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes
or any Reimbursement Obligation) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Agreement
or the other Loan Documents, or any documents, reports or other information
provided to the Administrative Agent or any Lender or contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s bad faith, gross negligence or
willful misconduct. The agreements in this Section 13.7 shall survive the
payment of the Notes, any Reimbursement Obligation and all other amounts payable
hereunder and the termination of this Agreement.

SECTION 13.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not the Administrative
Agent hereunder. With respect to any Loans made or renewed by it and any Note
issued to it and with respect to any Letter of Credit issued by it or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

SECTION 13.9 Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower, which consent shall not
be unreasonably withheld, to appoint a successor Administrative Agent, which
successor shall have minimum capital and surplus of at least $500,000,000. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor shall have minimum capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 13.9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

 

81



--------------------------------------------------------------------------------

SECTION 13.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving Credit
Commitment and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 14.11,
if approved, authorized or ratified in writing by the Required Lenders;

(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand, or sent by electronic mail, posting on the Intralinks
internet web page or any similar internet or intranet sites (provided the
recipients of such notice have been made specifically aware of the posting of
such notice by any other method permitted by this Section 14.1(a)) or telecopy,
(ii) on the next Business Day if sent by recognized overnight courier service
and (iii) on the third Business Day following the date sent by certified mail,
return receipt requested. A telephonic notice to the Administrative Agent as
understood by the Administrative Agent will be deemed to be the controlling and
proper notice in the event of a discrepancy with or failure to receive a
confirming written notice. Notwithstanding the foregoing, electronic mail and
internet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 8.1, and to
distribute Loan Documents for execution by the parties thereto, and may not be
effective for any other purpose.

 

82



--------------------------------------------------------------------------------

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:    Global Imaging Systems, Inc.    3820 Northdale Boulevard
   Suite 200A    Tampa, Florida 33624    Attention:    Ray Schilling       Chief
Financial Officer    Telephone:    (813) 960-5508    Telecopy:    (813) 264-7877
   Email:    schillingr@global-imaging.com If to Wachovia as    Wachovia Bank,
National Association Administrative    Charlotte Plaza, CP-8 Agent:    201 South
College Street    Charlotte, North Carolina 28288-0608    Attention:   
Syndication Agency Services    Telephone:    (704) 374-2698    Telecopy:   
(704) 383-0288    Wachovia Bank, National Association    One Wachovia Center,
5th Floor    301 South College Street    Charlotte, North Carolina 28288-0760   
Attention:    Mark Felker    Telephone:    (704) 374-7074    Telecopy:    (704)
383-7611    Email:    mark.felker@wachovia.com If to any Lender:    To the
address (including the email address) set forth in the Register

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit issued.

SECTION 14.2 Expenses; Indemnity. The Borrower and each other Credit Party,
jointly and severally, shall (a) pay all reasonable out-of-pocket expenses
(including, without limitation, all costs of electronic or internet distribution
of any information hereunder) of the Administrative Agent in connection with
(i) the preparation, execution and delivery of this Agreement and each other
Loan Document, whenever the same shall be executed and delivered,

 

83



--------------------------------------------------------------------------------

including without limitation all out-of-pocket syndication and due diligence
expenses and reasonable fees and disbursements of counsel for the Administrative
Agent and (ii) the preparation, execution and delivery of any waiver, amendment
or consent by the Administrative Agent or the Lenders relating to this Agreement
or any other Loan Document, including, without limitation, reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent and each Lender actually
incurred in connection with the administration and enforcement of any rights and
remedies of the Administrative Agent and Lenders under the Credit Facility,
including, without limitation, in connection with any workout, restructuring,
bankruptcy or similar preceding, creating and perfecting Liens in favor of the
Administrative Agent on behalf of the Lenders pursuant to any Security Document,
enforcing any Obligations of, or collecting any payments due from, any Credit
Party by reason of an Event of Default (including in connection with the sale
of, collection from, or other realization upon any collateral or the enforcement
of the Subsidiary Guaranty Agreement), consulting with appraisers, accountants,
engineers, attorneys and other Persons concerning the nature, scope or value of
any right or remedy of the Administrative Agent or any Lender hereunder or under
any other Loan Document or any factual matters in connection therewith, which
expenses shall include without limitation the reasonable fees and disbursements
of such Persons, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, trustees, advisors, officers and directors, from and against
any losses, penalties, fines, liabilities, settlements, damages, costs and
expenses, suffered by any such Person in connection with any claim,
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Agreement, any other Loan
Document or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including, without
limitation, reasonable attorney’s and consultant’s fees, except to the extent
that any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

SECTION 14.3 Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Borrower at any time or from time to
time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, time or demand, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the Lenders,
or any such assignee or participant to or for the credit or the account of the
Borrower or any other Credit Party against and on account of the Obligations
irrespective of whether or not (a) the Lenders shall have made any demand under
this Agreement or any of the other Loan Documents or (b) the Administrative
Agent shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured. Notwithstanding the foregoing, each Lender agrees to notify the
Borrower and the Administrative Agent after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

84



--------------------------------------------------------------------------------

SECTION 14.4 Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York,
without reference to the conflicts of law principles thereof.

SECTION 14.5 Jurisdiction and Venue.

(a) Jurisdiction. The Borrower and each other Credit Party hereby irrevocably
consents to the personal jurisdiction of the courts of the State of New York
sitting in New York County and of the United States District Court for the
Southern District of New York (and any courts from which an appeal from any of
such courts must or may be taken), in any action, claim or other proceeding
arising out of any dispute in connection with this Agreement, the Notes and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. The Borrower and each other Credit
Party hereby irrevocably consents to the service of a summons and complaint and
other process in any action, claim or proceeding brought by the Administrative
Agent or any Lender in connection with this Agreement, the Notes or the other
Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations, on behalf of itself or its property,
in the manner specified in Section 14.1. Nothing in this Section 14.5 shall
affect the right of the Administrative Agent or any Lender to serve legal
process in any other manner permitted by Applicable Law or affect the right of
the Administrative Agent or any Lender to bring any action or proceeding against
the Borrower or any other Credit Party or its properties in the courts of any
other jurisdictions.

(b) Venue. The Borrower and each other Credit Party hereby irrevocably waives
any objection it may have now or in the future to the laying of venue in the
aforesaid jurisdiction in any action, claim or other proceeding arising out of
or in connection with this Agreement, any other Loan Document or the rights and
obligations of the parties hereunder or thereunder. The Borrower and each other
Credit Party irrevocably waives, in connection with such action, claim or
proceeding, any plea or claim that the action, claim or other proceeding has
been brought in an inconvenient forum.

 

85



--------------------------------------------------------------------------------

SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 14.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of their obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any judicial proceeding, dispute, claim or controversy arising
out of, connected with or relating to this Agreement or any other Loan Document
or the transactions contemplated hereby or thereby.

SECTION 14.9 Accounting Matters. All financial and accounting terms,
calculations, measurements and computations made for any purpose relating to
this Agreement, including, without limitation, all computations utilized by the
Borrower or any of its Subsidiaries to determine compliance with any covenant
contained herein, shall, except as otherwise expressly contemplated hereby or
unless there is an express written direction by the Administrative Agent to the
contrary agreed to by the Borrower, be performed or construed in

 

86



--------------------------------------------------------------------------------

accordance with GAAP as in effect on the Closing Date. In the event that changes
in GAAP shall be mandated by the Financial Accounting Standards Board, or any
similar accounting body of comparable standing, or shall be recommended by the
certified public accountants of the Borrower, to the extent that such changes
would modify such accounting terms or the interpretation or computation thereof,
such changes shall be followed in defining such accounting terms only from and
after the date the Borrower and the Lenders shall have amended this Agreement to
the extent necessary to reflect any such changes in the financial covenants and
other terms and conditions of this Agreement.

SECTION 14.10 Successors and Assigns; Participations.

(a) Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of the Credit Parties, the Administrative Agent and the Lenders, all
future holders of the Notes, and their respective successors and assigns, except
that the Borrower and the other Credit Parties shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.

(b) Assignment by Lenders. Each Lender may, in the ordinary course of its
business and in accordance with Applicable Law, sell or assign to (1) any
Lender, any Affiliate of a Lender or, in the case of the Term Loans, any
Approved Fund and (2) with the consent of the Administrative Agent and, so long
as no Default or Event of Default has occurred and is continuing, the Borrower
(provided that no such consents shall be required for assignments of Term Loans
by the Administrative Agent to an Eligible Assignee that are completed within
ten (10) Business Days of the Closing Date or the Additional Term Loan Effective
Date, as applicable), which consents shall not be unreasonably withheld or
delayed, assign to one or more other Eligible Assignees (any of the foregoing
assignees or purchasers, a “Purchasing Lender”) all or a portion of its
interests, rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Extensions of
Credit at the time owing to it and the Notes held by it); provided that:

(i) each such assignment shall be of a constant, and not a varying percentage
of, the applicable Commitment of the assigning Lender’s rights and obligations
under this Agreement;

(ii) if less than all of the assigning Lender’s Revolving Credit Commitment or
Term Loan Commitment, as applicable, is to be assigned, (A) the Revolving Credit
Commitment so assigned shall not be less than $5,000,000 and (B) the Term Loan
Commitment and/or the Term Loans so assigned shall not be less than $5,000,000
(or any lesser amount otherwise agreed to by the Administrative Agent and the
Borrower); provided that no minimum assignment amount shall be applicable with
respect to any assignment made to an existing Lender, to an Affiliate thereof,
or (with respect to any Term Loan) to an Approved Fund;

(iii) the Purchasing Lender shall have delivered to the Administrative Agent all
United States Internal Revenue Service Forms required pursuant to
Section 5.11(e) and all of the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance

 

87



--------------------------------------------------------------------------------

substantially in the form of Exhibit G attached hereto (an “Assignment and
Acceptance”), together with (to the extent requested by any Purchasing Lender)
any Note or Notes subject to such assignment;

(iv) where consent of the Borrower to an assignment to a Purchasing Lender is
required hereunder (including consent to an assignment to an Approved Fund), the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been received by the Borrower (after
delivery by the assigning Lender through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;

(v) such assignment shall not, without the consent of the Borrower, require the
Borrower to file a registration statement with the Securities and Exchange
Commission or apply to or qualify the Loans or the Notes under the blue sky laws
of any state; and

(vi) the assigning Lender shall pay to the Administrative Agent an assignment
fee of $3,500 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and provided further that, in any case of
contemporaneous assignments by a Lender (including a group of affiliated Lenders
that are funds managed by the same investment advisor) to a single assignee or
more than one fund managed by the same investment advisor (which funds are not
then Lenders hereunder), only a single $3,500 fee shall be payable for all such
contemporaneous assignments.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (A) the Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

(c) Rights and Duties Upon Assignment. By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Purchasing Lender
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.

(d) Register. The Administrative Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders and the amount of the Extensions of Credit with
respect to each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(e) Issuance of New Notes. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and a Purchasing Lender together with any Note
or Notes (if

 

88



--------------------------------------------------------------------------------

applicable) subject to such assignment and (if applicable) the written consent
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is substantially in the form of Exhibit G:

(i) accept such Assignment and Acceptance;

(ii) record the information contained therein in the Register;

(iii) give prompt notice thereof to the Borrower; and

(iv) promptly deliver a copy of such Assignment and Acceptance to the Borrower.

Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or Notes to the order of the Purchasing Lender (to the
extent requested thereby) in amounts equal to the Revolving Credit Commitment or
the Term Loan Commitment, as applicable, assumed by it pursuant to such
Assignment and Acceptance and a new Note or Notes to the order of the assigning
Lender (to the extent requested thereby) in an amount equal to the Revolving
Credit Commitment or the Term Loan Commitment, as applicable, retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of the assigned Notes delivered to the
assigning Lender. Each surrendered Note or Notes shall be canceled and returned
to the Borrower. Notwithstanding anything in this Agreement to the contrary, any
Lender which has not been issued a Note or Notes hereunder may at any time
deliver a written request for a Note or Notes to the Administrative Agent and
the Borrower. Within five (5) Business Days after receipt of notice (unless
otherwise agreed to by such Lender), the Borrower shall execute and deliver to
the Administrative Agent, a Note or Notes (as applicable) to the order of such
Lender in amounts equal to the Revolving Credit Commitment or the Term Loan
Commitment, as applicable, of such Lender. Upon receipt thereby, the
Administrative Agent shall promptly deliver such Note or Notes to such Lender.

(f) Participations. Each Lender may, without notice to or the consent of the
Borrower or the Administrative Agent, in the ordinary course of its commercial
banking business or financial institution business and in accordance with
Applicable Law, sell participations to one or more banks or other entities (any
such bank or other entity, a “Participant”) in all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Extensions of Credit and the Notes held by it); provided that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment and/or its Term Loan Commitment)
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

 

89



--------------------------------------------------------------------------------

(iii) such Lender shall remain the holder of the Notes held by it for all
purposes of this Agreement;

(iv) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement;

(v) such Lender shall not permit such Participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Loan or any Reimbursement Obligation,
extend the term or increase the amount of the Revolving Credit Commitment or the
Term Loan Commitment of such Lender, reduce the amount of any fees to which such
Participant is entitled, extend any scheduled payment date for principal of any
Loan or, except as expressly contemplated hereby or thereby, release
substantially all of the Collateral; and

(vi) any such disposition shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the Securities and
Exchange Commission to apply to qualify the Loans or the Notes under the blue
sky law of any state.

The Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.11 and
Section 14.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 14.10; provided
that a Participant shall not be entitled to receive any greater payment under
Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.11 and
Section 14.3 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent and such Participant shall have delivered to the Administrative Agent
all United States Internal Revenue Service Forms required pursuant to
Section 5.11(e).

(g) Disclosure of Information; Confidentiality. The Administrative Agent and the
Lenders shall hold all non-public information with respect to the Borrower
obtained pursuant to the Loan Documents (or any Hedging Agreement with a Lender
or the Administrative Agent) in accordance with their customary procedures for
handling confidential information; provided, that the Administrative Agent may
disclose information relating to this Agreement to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications and provided further, that
the Administrative Agent or any Lender may disclose any such information to the
extent such disclosure (i) is required by law or requested or required pursuant
to any legal process, (ii) is requested by, or required to be disclosed to, any
rating agency, or regulatory or similar authority (including, without
limitation, the National Association of Insurance Commissioners) or (iii) is
used in any suit, action or proceeding for the purpose of defending itself,
reducing its liability or protecting any of its claims, rights, remedies or
interests under or in connection with the Loan Documents (or any Hedging
Agreement with a Lender or the Administrative Agent). Any Lender may, in
connection with any assignment, proposed assignment, participation or proposed
participation pursuant to this Section 14.10, disclose to the Purchasing Lender,
the proposed Purchasing

 

90



--------------------------------------------------------------------------------

Lender, the Participant, the proposed Participant or any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided, that prior to any such
disclosure, each such Purchasing Lender, proposed Purchasing Lender,
Participant, proposed Participant, contractual counterparty or professional
advisor shall agree to be bound by the provisions of this Section 14.10(g).

(h) Certain Pledges or Assignments. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement or
any other Loan Document to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

SECTION 14.11 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders or the
requisite Lenders specified below) and delivered to the Administrative Agent
and, in the case of an amendment, signed by the Borrower; provided, that in
addition no amendment, waiver or consent shall:

(a) (i) increase the Revolving Credit Commitment of any Lender, (ii) reduce the
rate of interest or fees payable on any Revolving Credit Loan or Reimbursement
Obligation, (iii) reduce or forgive the principal amount of any Revolving Credit
Loan or the amount of any Reimbursement Obligation, (iv) extend the originally
scheduled time or times of payment of the principal of any Revolving Credit Loan
or Reimbursement Obligation or the time or times of payment of interest on any
Revolving Credit Loan or Reimbursement Obligation or any fee or commission with
respect thereto (including, without limitation, the Revolving Credit Maturity
Date), (v) permit any subordination of the principal or interest on any
Revolving Credit Loan or Reimbursement Obligation or (vi) extend the time of the
obligation of the Lenders to make or issue or participate in Letters of Credit,
in any case, without the written consent of each Lender holding Revolving Credit
Loans or a Revolving Credit Commitment;

(b) (i) increase the Term Loan Commitment of any Lender, (ii) reduce the rate of
interest or fees payable on any Term Loan, (iii) reduce or forgive the principal
amount of any Term Loan, (iv) permit any subordination of the principal or
interest on any Term Loan or (v) extend the originally scheduled time or times
of payment of the principal of any Term Loan or the time or times of payment of
interest on any Term Loan or any fee or commission with respect thereto
(including, without limitation, the Term Loan Maturity Date), in any case,
without the written consent of each Lender holding a Term Loan or a Term Loan
Commitment;

(c) (i) release the Borrower from its Obligations (other than Hedging
Obligations) hereunder or under any other Loan Document, (ii) permit any
assignment (other than as specifically permitted or contemplated in this
Agreement) of any of the Borrower’s rights and obligations hereunder or under
any other Loan Document, (iii) release all of the Subsidiary

 

91



--------------------------------------------------------------------------------

Guarantors or release Subsidiary Guarantors comprising substantially all of the
credit support for the Obligations, in either case, from the Subsidiary Guaranty
Agreement (other than as authorized in Section 13.10), (iv) release any material
portion of the Collateral or release any Security Document (other than the
release of any Collateral pursuant to asset sales permitted pursuant to
Section 11.6 and as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document, which release shall not require
the consent of the Administrative Agent or any Lender), (v) amend or waive any
provision of this Agreement relating to prepayments or the allocation thereof,
(vi) amend or waive the provisions of Sections or 9.13 hereof, (vii) amend the
provisions of Section 5.4 with respect to the pro rata treatment of payments, or
Section 5.5 with respect to the order of application of proceeds or (viii) amend
the provisions of this Section 14.11 or the definition of Required Lenders,
without the prior written consent of each Lender.

In addition, (i) no amendment, waiver or consent to the provisions of
(A) Article XIII shall be made without the written consent of the Administrative
Agent and (B) Article III (as it relates to the L/C Facility) without the
written consent of the Issuing Lender and (ii) notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

SECTION 14.12 Performance of Duties. The obligations of each Credit Party under
this Agreement and each of the Loan Documents shall be performed by such Credit
Party at its sole cost and expense.

SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

92



--------------------------------------------------------------------------------

SECTION 14.17 Counterparts; Facsimile Signatures.

(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(b) A facsimile, telecopy or other reproduction of this Agreement may be
executed by one or more parties hereto, and an executed copy of this Agreement
may be delivered by one or more parties hereto by facsimile or similar
instantaneous electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute an original of this Agreement
as well as any facsimile, telecopy or other reproduction hereof.

SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations shall
have been paid and satisfied in full. The Administrative Agent is hereby
permitted to release all Liens on the Collateral in favor of the Administrative
Agent, for the ratable benefit of itself and the Lenders, upon repayment of the
outstanding principal of and all accrued interest on the Loans, payment of all
outstanding fees and expenses hereunder and the termination of the Lender’s
Commitments. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 14.19 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

SECTION 14.20 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 14.21 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided,
that any provision of the Security Documents which imposes additional burdens on
the Borrower or its Subsidiaries or further restricts the rights of the Borrower
or its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

(b) Each Credit Party expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent effect.
Accordingly, the Credit Parties shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Credit Parties
shall or would be in breach of any other covenant contained in Articles IX, X,
or XI.

 

93



--------------------------------------------------------------------------------

SECTION 14.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Subsidiary Guarantor, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Guarantor in accordance
with the Act.

SECTION 14.23 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, as amended,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, as amended, shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Commitment of the
Lenders hereunder.

[Signature Pages To Follow]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BORROWER: GLOBAL IMAGING SYSTEMS, INC. By:  

 

Name:   Raymond Schilling Title:   Chief Financial Officer and Executive Vice
President

[Signatures Continued On The Following Page]

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[Signatures Continued On The Following Page]

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Syndication Agent and Lender By:  

 

Name:  

 

Title:  

 

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and Lender By:  

 

Name:  

 

Title:  

 

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as

Documentation Agent and Lender

By:  

 

Name:  

 

Title:  

 

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent and Lender

By:  

 

Name:  

 

[Third Amended and Restated Credit Agreement – Global Imaging Systems, Inc.]